Exhibit 10.1

Confidential Treatment Requested

The marking [***...***] indicates omitted information that has been separately
filed with the Commission.

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of September 30, 2014

among

ORBCOMM Inc.,

as the Borrower,

MACQUARIE CAF LLC,

as Administrative Agent,

and

The Other Lenders Party Hereto

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01

  Defined Terms      6   

1.02

  Other Interpretive Provisions      37   

1.03

  Accounting Terms      38   

1.04

  Rounding      38   

1.05

  Times of Day; Rates      38   

1.06

  Currency Equivalents Generally      38   

1.07

  Pro Forma Calculations      39   

1.08

  Pro Rata Rule: 2014      39   

1.09

  Prior to Initial Credit Extension      39    ARTICLE II    THE COMMITMENTS AND
CREDIT EXTENSIONS   

2.01

  The Loans      39   

2.02

  Borrowings, Conversions and Continuations of Loans      40   

2.03

  Prepayments      42   

2.04

  Termination or Reduction of Commitments      46   

2.05

  Repayment of Loans      47   

2.06

  Interest      47   

2.07

  Fees      47   

2.08

  Computation of Interest and Fees      48   

2.09

  Evidence of Debt      49   

2.10

  Payments Generally; Administrative Agent’s Clawback      49   

2.11

  Sharing of Payments by Lenders      51   

2.12

  Defaulting Lenders      52    ARTICLE III    TAXES, YIELD PROTECTION AND
ILLEGALITY   

3.01

  Taxes      53   

3.02

  Illegality      58   

3.03

  Inability to Determine Rates      58   

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      59   

3.05

  Compensation for Losses      60   

3.06

  Mitigation Obligations; Replacement of Lenders      61   

3.07

  Survival      61    ARTICLE IV    CONDITIONS PRECEDENT   

4.01

  Conditions to Effectiveness of Agreement      61   



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

4.02

  Conditions of Initial Credit Extension      63   

4.03

  Conditions of Credit Extension Under Term B2 Facility      66   

4.04

  Conditions of Credit Extension Under Term B3 Facility      69   

4.05

  Conditions to All Credit Extensions      71    ARTICLE V    REPRESENTATIONS
AND WARRANTIES   

5.01

  Existence, Qualification and Power      72   

5.02

  Authorization; No Contravention      72   

5.03

  Governmental Authorization; Other Consents      72   

5.04

  Binding Effect      73   

5.05

  Financial Statements; No Material Adverse Effect      73   

5.06

  Litigation      74   

5.07

  No Default or Event of Default      74   

5.08

  Ownership of Property; Liens; Investments      74   

5.09

  Environmental Compliance      75   

5.10

  Insurance      75   

5.11

  Taxes      75   

5.12

  ERISA Compliance      75   

5.13

  Subsidiaries; Equity Interests; Loan Parties      76   

5.14

  Margin Regulations; Investment Company Act      76   

5.15

  Disclosure      77   

5.16

  Compliance with Laws      77   

5.17

  Intellectual Property; Licenses, Etc.      77   

5.18

  Solvency      78   

5.19

  Casualty, Etc.      78   

5.20

  Labor Matters      78   

5.21

  OFAC      78   

5.22

  Anti-Corruption Laws      78   

5.23

  Licenses      78    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

  Financial Statements      80   

6.02

  Certificates; Other Information      81   

6.03

  Notices      83   

6.04

  Payment of Obligations      84   

6.05

  Preservation of Existence, Etc.      84   

6.06

  Maintenance of Properties      84   

6.07

  Maintenance of Insurance      85   

6.08

  Compliance with Laws      86   

6.09

  Books and Records      86   

6.10

  Inspection Rights      86   

6.11

  Use of Proceeds      87   

6.12

  Covenant to Guarantee Obligations and Give Security      87   

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

6.13

  Compliance with Environmental Laws      90   

6.14

  Further Assurances      90   

6.15

  Information Regarding Collateral      91   

6.16

  Material Contracts      91   

6.17

  Anti-Corruption Laws      91   

6.18

  Access Codes      91   

6.19

  Post-Closing Obligations      92   

6.20

  Existing Note Agreement      93    ARTICLE VII    NEGATIVE COVENANTS   

7.01

  Liens      93   

7.02

  Indebtedness      95   

7.03

  Investments      96   

7.04

  Fundamental Changes      98   

7.05

  Dispositions      99   

7.06

  Restricted Payments      100   

7.07

  Change in Nature of Business      101   

7.08

  Transactions with Affiliates      101   

7.09

  Burdensome Agreements      101   

7.10

  Use of Proceeds      102   

7.11

  Financial Covenants      102   

7.12

  Sanctions      102   

7.13

  Amendments of Organization Documents      102   

7.14

  Accounting Changes      102   

7.15

  Prepayments, Etc. of Indebtedness      102   

7.16

  Amendment, Etc. of Related Documents and Indebtedness      102   

7.17

  Sales and Lease-Backs      103   

7.18

  Anti-Corruption Laws      103   

7.19

  Material Contracts      103    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES
  

8.01

  Events of Default      103   

8.02

  Remedies upon Event of Default      106   

8.03

  Application of Funds      107   

8.04

  Borrower’s Cure Rights      108    ARTICLE IX    ADMINISTRATIVE AGENT   

9.01

  Appointment and Authority      109   

9.02

  Rights as a Lender      110   

9.03

  Exculpatory Provisions      110   

9.04

  Reliance by Administrative Agent      111   

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

9.05

  Delegation of Duties      111   

9.06

  Resignation of Administrative Agent      112   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      113   

9.08

  Administrative Agent May File Proofs of Claim; Credit Bidding      113   

9.09

  Collateral and Guaranty Matters      115    ARTICLE X    MISCELLANEOUS   

10.01

  Amendments, Etc.      115   

10.02

  Notices; Effectiveness; Electronic Communications      117   

10.03

  No Waiver; Cumulative Remedies; Enforcement      119   

10.04

  Expenses; Indemnity; Damage Waiver      120   

10.05

  Payments Set Aside      121   

10.06

  Successors and Assigns      122   

10.07

  Treatment of Certain Information; Confidentiality      126   

10.08

  Right of Setoff      127   

10.09

  Interest Rate Limitation      127   

10.10

  Counterparts; Integration; Effectiveness      128   

10.11

  Survival of Representations and Warranties      128   

10.12

  Severability      128   

10.13

  Replacement of Lenders      129   

10.14

  Governing Law; Jurisdiction; Etc.      129   

10.15

  WAIVER OF JURY TRIAL      130   

10.16

  No Advisory or Fiduciary Responsibility      131   

10.17

  Electronic Execution of Assignments and Certain Other Documents      131   

10.18

  USA PATRIOT Act      132   

10.19

  Time of the Essence      132   

10.20

  ENTIRE AGREEMENT      132   

SIGNATURES

     S-1   

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

SCHEDULES

 

1.01A    Historical Closing Date Consolidated EBITDA Adjustments 1.01B   
Foreign Cash Equivalents 1.01C    Existing Liens Securing Judgments 2.01   
Commitments and Applicable Percentages 5.03    Certain Authorizations 5.05   
Supplement to Interim Financial Statements 5.06    Litigation 5.08(b)   
Existing Liens 5.08(d)(ii)    Leased Real Property (Lessor) 5.08(e)    Existing
Investments 5.09    Environmental Matters 5.13    Subsidiaries and Other Equity
Investments; Loan Parties 5.17    Intellectual Property Matters 5.23    Licenses
6.12    Guarantors 6.19    Post-Closing Obligations 7.02    Existing
Indebtedness 7.05    Dispositions 7.08    Transactions with Affiliates 7.09   
Burdensome Agreements 10.02    Administrative Agent’s Office, Certain Addresses
for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B-1    Term B1 Note B-2    Term B2 Note B-3    Term
B3 Note B-4    Revolving Credit Note C    Compliance Certificate D    Assignment
and Assumption E    Guaranty F    Security Agreement G-1    Perfection
Certificate G-2    Perfection Certificate Supplement H-1    Opinion Matters –
Counsel to Loan Parties H-2    Opinion Matters – In-house Counsel to Loan
Parties I    United States Tax Compliance Certificate J    Solvency Certificate
K    Mortgage

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (the “Agreement”) is entered into as of September 30,
2014, among ORBCOMM Inc., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and MACQUARIE CAF LLC, as Administrative Agent.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a term B loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend, in each case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Additional Acquisition Agreement” means, with respect to the Term B3 Facility
and the Additional Permitted Acquisition, the agreement or document setting out
the terms and conditions of the Additional Permitted Acquisition.

“Additional Permitted Acquisition” means the acquisition by a Loan Party of all
of the Equity Interests in or substantially all assets of Target B.

“Administrative Agent” means Macquarie CAF LLC in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in such
form as approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term B1
Facility, the Term B2 Facility or the Term B3 Facility, the aggregate amount of
the Term B1 Loans, the Term B2 Loans or the Term B3 Loans, as the case may be,
outstanding at such time and (b) in respect of the Revolving Credit Facility,
the sum of (i) the unused portion of the Revolving Credit Facility at such time
and (ii) the Total Revolving Credit Outstanding at such time.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term B1 Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B1 Facility represented by (i) on or prior to
the Closing Date, such Term B Lender’s Term B1 Commitment at such time, subject
to adjustment as provided in Section 2.12, and (ii) thereafter, the principal
amount of such Term B Lender’s Term B1 Loans at such time, (b) in respect of the
Term B2 Facility, with respect to any Term B Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term B2 Facility represented by
(i) at any time during the Availability Period in respect of such Facility, such
Term B Lender’s Term B2 Commitment at such time, subject to adjustment as
provided in Section 2.12, and (ii) thereafter, the principal amount of such
Term B Lenders Term B2 Loans at such time, (c) in respect of the Term B3
Facility, with respect to any Term B Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term B3 Facility represented by (i) at
any time during the Availability Period in respect of such Facility, such Term B
Lender’s Term B3 Commitment at such time, subject to adjustment as provided in
Section 2.12, and (ii) thereafter, the principal amount of such Term B Lenders
Term B3 Loans at such time and (d) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time, subject
to adjustment as provided in Section 2.12. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Revolving Credit Lender in respect of
the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, in respect of each Facility, 3.75% per annum for Base
Rate Loans and 4.75% per annum for Eurodollar Rate Loans.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, with respect to any of the Term B1
Facility, the Term B2 Facility, the Term B3 Facility or the Revolving Credit
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Term B1 Loan, a Term B2 Loan, at Term B3 Loan or a Revolving Credit Loan,
respectively, at such time.

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Term B1 Funding Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (iii) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans pursuant to
Section 8.02, (b) in respect of the Term B2 Facility, the period from and
including the Term B1 Funding Date to the earliest of (i) the date that falls
six months after the Term B1 Funding Date, provided that, such date may be
extended with the prior written consent of the Administrative Agent, (ii) the
date on which the Initial Permitted Acquisition is consummated and (iii) the
date of termination of the commitments of the Term B Lenders to make Term B2
Loans pursuant to Section 8.02, and (c) in respect of the Term B3 Facility, the
period from and including the Term B1 Funding Date to the earliest of (i) the
date that falls six months after the Term B1 Funding Date, provided that, such
date may be extended with the prior written consent of the Administrative Agent,
(ii) the date on which the Additional Permitted Acquisition is consummated and
(iii) the date of termination of the commitments of the Term B Lenders to make
Term B3 Loans pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the prime commercial lending
rate published in The Wall Street Journal for such day, and (c) the Eurodollar
Rate plus 1.00%.

“Base Rate Loan” means a Revolving Credit Loan, a Term B1 Loan, a Term B2 Loan
or a Term B3 Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Term B Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, the state where the Administrative Agent’s
Office is located or where the Borrower’s chief executive office is located and,
if such day relates to any Eurodollar Rate Loan, means any such day that is also
a London Banking Day.

“Called Principal” means, with respect to any Term B Loan, the principal amount
of such Term B Loan that is to be prepaid pursuant to Section 2.03(a) or
Section 2.03(b)(ii) or (iii).

“Called Principal Determination Period” means, with respect to any Called
Principal, the period commencing on the effective date of such prepayment to
(and including) the second anniversary of the Term B1 Funding Date.

“Capital Expenditures” means, for any period, the aggregate of all cash
expenditures by the Borrower and its Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as capital expenditures
on a consolidated statement of cash flows of the Borrower and its Subsidiaries.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances or overnight reverse repurchase agreements of, any commercial bank
that (i) (A) is a Lender or (B) is organized under the laws of the United States
of America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $250,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower ceases to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above (excluding, in the case of

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Change of Control Election Time” has the meaning specified in
Section 2.03(b)(v).

“Change of Control Prepayment Date” has the meaning specified in
Section 2.03(b)(v).

“Change of Control Prepayment Lenders” has the meaning specified in
Section 2.03(b)(v).

“Change of Control Prepayment Notice” has the meaning specified in
Section 2.03(b)(v).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Sections 6.12 and 6.19 and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term B1 Commitment, a Term B2 Commitment, a Term B3
Commitment or a Revolving Credit Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Term B1 Borrowing, (b) a Term B2
Borrowing, (c) a Term B3 Borrowing, (d) a Revolving Credit Borrowing, (e) a
conversion of Loans from one Type to the other, or (f) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” means the Communications Act of 1934 (47 U.S.C. 151, et
seq.), as amended.

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Communications Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own, operate or promote the business of the Borrower
and its Subsidiaries (including, without limitation, the launch and operation of
Satellites) as granted by the FCC, and all extensions, additions and renewals
thereto or thereof, and (b) the licenses, permits, authorizations or
certificates which are necessary to construct, own, operate or promote the
business of the Borrower and its Subsidiaries (including, without limitation,
the launch and operation of Satellites) as granted by administrative law courts
or any other Governmental Authority, and all extensions, additions, and renewals
thereto and thereof.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes expensed by the
Borrower and its Subsidiaries for such period, (iii) depreciation, depletion and
amortization expense, (iv) stock-based compensation expense, (v) net loss
attributable to other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which does not represent a
cash item in such period or any future period, (vi) extraordinary losses,
(vii) non-capitalized Launch Insurance and Satellite in-orbit insurance
expenses, (viii) the amount of any acquisition-related costs, including
restructuring charges and integration costs and related costs and charges,
including any one-time (on a per-transaction basis) costs or charges, incurred
in connection with acquisitions permitted under this Agreement, (ix) pro forma
adjustments, including pro forma “run rate” cost savings, operating expense
reductions, and other synergies related to mergers, business combinations,
acquisitions and similar Investments, Dispositions or other similar
transactions, in any such case, within four (4) fiscal quarters after the date
of consummation of such merger, business combination, acquisition or similar
Investment, Disposition or other similar transaction; provided that, for the
purpose of this clause (a)(ix), (A) any such adjustments shall be added to
Consolidated Adjusted EBITDA until fully realized and shall be calculated on a
Pro Forma Basis as though such adjustments have been realized on the first day
of the relevant period and shall be calculated net of the amount of actual
benefits realized from such actions, (B) any such adjustments shall be
reasonably identifiable, and (C) no such adjustments shall be added pursuant to
this clause (a)(ix) to the extent duplicative of any items related to
adjustments included in the definition of Consolidated Net Income and clause
(a)(viii) above, (x) loss from discontinued operations and (xi) non-cash loss
from the sale of assets permitted under this Agreement; provided that, for the
purposes of this clause (a), any one-time adjustments, expenses, costs or
charges, extraordinary losses, “run rate” cost savings and other synergies and
unusual items shall be reasonably satisfactory to the Administrative Agent (it
being understood and agreed that the Administrative Agent shall make such
determination as to whether it is so reasonably satisfied (or not reasonably
satisfied) in a manner reasonably consistent with its determination, as of the
Closing Date, that it is satisfied with the one-time adjustments, expenses,
costs or charges and extraordinary losses included by the Borrower in its
calculation of consolidated adjusted EBITDA for periods prior to the Closing
Date and set forth on Schedule 1.01(A)), and, in the case of the Initial
Permitted Acquisition and

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Additional Permitted Acquisition, as shall be agreed at the time of drawdown of
the applicable Term B Facility to fund such Initial Permitted Acquisition or
Additional Permitted Acquisition, as the case may be; and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period, (ii) all non-cash items increasing Consolidated
Net Income for such period (which, for the avoidance of doubt, shall not include
revenue invoiced as accounts receivable, revenue accruals, all gains and income
earned, accretion of deferred revenues or income, or reversals of expense
accruals), (iii) extraordinary gains, (iv) income from discontinued operations
and (v) non-cash gains from the sale of assets permitted under this Agreement.

Notwithstanding anything to the contrary contained herein and subject to
adjustments as contemplated in the definitions of “Pro Forma Basis” and “Pro
Forma Effect”, “Consolidated Adjusted EBITDA” shall be deemed to be $5,122,000,
$4,895,000 and $5,137,000, respectively for the fiscal quarters ended
December 31, 2013, March 31, 2014 and June 30, 2014.

“Consolidated Cash Flow From Operating Activities” means, as of the last day of
any fiscal quarter of the Borrower for the period of four fiscal quarters then
ended, the Borrower’s consolidated “cash flows from operating activities” for
such period as shown on Borrower’s financial statements in accordance with GAAP;
provided that, Consolidated Cash Flow From Operating Activities will be
increased by the amount of dividends or other distributions actually paid in
cash by the Borrower to holders of its Equity Interests during such
aforementioned four fiscal quarters then ended.

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP and (b) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis with
respect to such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Indebtedness as of such date to (b) Consolidated Adjusted EBITDA
for the last day of the four-fiscal-quarter period immediately preceding the
date of determination.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period; provided
that Consolidated Net Income shall exclude (a) the net income of any Subsidiary
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement or
instrument applicable to such Subsidiary during such period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such period shall
be included in determining Consolidated Net Income, and (b) any income (or loss)
for such period of any Person if such Person is not a Subsidiary, except that
the Borrower’s equity in the net income of any such Person for such period shall
be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso).

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any amount of principal of an Loan, an
interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, and (b) with respect to any amount
(other than principal of any Loan), an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder

 

14



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Discounted Yield Value” means, with respect to Projected Interest Payments on
any Called Principal of Term B Loans, the amount obtained by discounting the
aggregate Projected Interest Payments that would accrue on such Called Principal
during the Called Principal Determination Period therefor at a discounted factor
(applied on quarterly periodic basis for each fiscal quarter during the Called
Principal Determination Period) equal to the Reinvestment Yield with respect to
such Projected Interest Payments.

“Disclosed Litigation” has the meaning set forth in Section 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Capital Stock” means any Equity Interest that by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or (x) is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) or (y) is redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, on or prior to the date that is one (1) year after the earlier of (a) the
Maturity Date and (b) the date on which there are no Obligations outstanding.

 

15



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Dollar” and “$” mean lawful money of the United States.

“Earth Station” means any earth station (gateway) licensed for operation by the
FCC or by a Governmental Authority outside of the United States that is owned
and operated by the Borrower or any of its Subsidiaries.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release threat of Release
of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

16



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan under Section 4041 of ERISA or the treatment of a Multiemployer Plan
amendment as a termination under Section 4041A of ERISA; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430 of the Code or
Sections 303 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent in
consultation with the Borrower, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided that the Eurodollar Rate shall not be less than 1.00% per annum at any
time; provided, further that to the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; and provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower.

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term B1 Loan, a Term B2
Loan or a Term B3 Loan that bears interest at a rate based on clause (a) of the
definition of the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

 

17



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) Consolidated Cash Flow From Operating Activities for such fiscal
year minus (b)(i) for the fiscal years ended December 31, 2015 and December 31,
2016, the aggregate Capital Expenditures actually paid in cash during such
fiscal years by the Borrower and its Subsidiaries on OG2 Satellites and related
assets up to $80,000,000, (ii) in respect of any fiscal year of the Borrower,
the aggregate Capital Expenditures made using the proceeds of any Extraordinary
Receipts to the extent applied in the replacement or launching of any Satellite
and (iii) in respect of any fiscal year of the Borrower, the aggregate Capital
Expenditures actually paid in cash during such fiscal year by the Borrower and
its Subsidiaries not exceeding 7.5% of the Borrower’s consolidated gross
revenues for such fiscal year.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Existing Note Agreement” means that certain Senior Secured Note Agreement dated
as of January 4, 2013, among the Borrower and the purchasers party thereto (as
amended, supplemented or otherwise modified from time to time).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business consisting of proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings) and condemnation awards
(and payments in lieu thereof); provided, however, that an Extraordinary Receipt
shall not include cash receipts from proceeds of insurance or condemnation
awards (or payments in lieu thereof) to the extent that such proceeds or awards
(a) in respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of
Section 2.03(b)(iv) or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

“Facility” means the Term B1 Facility, the Term B2 Facility, the Term B3
Facility or the Revolving Credit Facility, as the context may require.

 

18



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) and any intergovernmental agreements (and related
legislation or official administrative guidance) implementing the foregoing.

“FCC” means the Federal Communications Commission (or any successor Governmental
Authority).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the Fee Letter, dated as of September 30, 2014 between the
Borrower and the Administrative Agent (and any other fee letter between the
Borrower or a Guarantor and the Administrative Agent).

“Foreign Cash Equivalents” means (i) any Investment in certificates of deposit
or bankers’ acceptances of any bank organized under the laws of the United
Kingdom, Australia, Brazil, Canada, Japan or any country that is a member of the
European Economic Community whose short-term commercial paper rating from S&P is
at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof; provided in each case that such Investment matures within
one year from the date of acquisition thereof by a Subsidiary of the Borrower
and (ii) other Investments of the types set forth on Schedule 1.01B.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

19



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

20



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower (a) whose total assets at the last day of the relevant period most
recently ended on or prior to such determination date were an amount equal to or
less than 2.5% of the consolidated total assets of the Borrower and its
Subsidiaries at such date, (b) whose gross revenues for such period were an
amount equal to or less than 2.5% of the consolidated gross revenues of the
Borrower and its Subsidiaries for such period, (c) whose total assets (when
combined with the assets of other Immaterial Subsidiaries, after eliminating
intercompany obligations) at the last day of the relevant period most recently
ended on or prior to such determination date were an amount equal to or less
than 5.0% of the consolidated total assets of the Borrower and its Subsidiaries
at such date and (d) whose gross revenues (when combined with the revenues of
other Immaterial Subsidiaries, after eliminating intercompany obligations) for
such period were an amount equal to or less than 5.0% of the consolidated gross
revenues of the Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that no subsidiary shall be an
Immaterial Subsidiary if it has guaranteed any Indebtedness for borrowed money
of any Loan Party.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, in each
case, to the extent not cash collateralized;

(c) net obligations of such Person under any Swap Contract; provided that, for
the purposes of determining the Consolidated Leverage Ratio, such obligations
shall only constitute “Indebtedness” if such obligations are due and payable;

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, but limited to the lesser of the fair market value of such property
and the amount of the obligation so secured;

 

21



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(f) all Disqualified Capital Stock; and

(g) all Guarantees of such Person in respect of any of the foregoing to the
extent of the lesser of the amount of the Indebtedness underlying any such
Guarantee and the maximum stated amount of such Guarantee.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner, unless such Indebtedness is expressly made non-recourse to such Person.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. For the
avoidance of doubt, Indebtedness does not include the following items to the
extent incurred in the ordinary course of business: capital expenditures,
accounts payable, accruals, employee obligations, accruals of employee fringe
benefits or separation benefits, accruals for commissions or revenue sharing
expense, warranty obligations, accrued taxes, deferred income tax liabilities,
customer deposits, deferred rent expense, and deferred revenues. Further for the
avoidance of doubt, Indebtedness does not include inter-company loans, or
advances, that are eliminated upon consolidation of the Borrower.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Acquisition Agreement” means, with respect to the Term B2 Facility and
the Initial Permitted Acquisition, the agreement or document setting out the
terms and conditions of the Initial Permitted Acquisition.

“Initial Permitted Acquisition” means the acquisition by a Loan Party of all of
the Equity Interests in or substantially all assets of Target A.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.02(a)(iv).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

 

22



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Launch Insurance” has the meaning specified in Section 6.07(b).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

23



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“License Subsidiary” means ORBCOMM License Corp. and any other direct or
indirect single purpose Subsidiary of the Borrower, the sole business and
operations of which single purpose Subsidiary is to hold one or more
Communications Licenses.

“Lien” means any Mortgage Instrument, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

“Liquidity” means, the sum, without duplication of, all cash, Cash Equivalents
and Foreign Cash Equivalents of the Borrower and its Subsidiaries (in each case,
free and clear of all Liens, other than Liens permitted by Section 7.01(a) or
(n)) plus the aggregate of all undrawn amounts under any revolving credit
facility of the Borrower and its Subsidiaries (provided that the conditions to
drawing thereunder are satisfied (or capable of being satisfied) at such time,
including amounts available under the Revolving Credit Facility).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term B Loan or a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents and (e) any Fee Letter.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Make Whole Amount” means, with respect to any Called Principal of Term B Loans,
an amount equal to the Discounted Yield Value thereon for the Called Principal
Determination Period.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Communications License” means any Communications License, the loss,
revocation, modification, non-renewal, suspension or termination of which, could
be reasonably expected to have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party or by which any of its respective properties may be bound
and either (a) the entry into which would be required to be reported on Form 8-K
or (b) default under or termination or abandonment of which could reasonably be
expected to have a Material Adverse Effect.

“Maturity Date” means the fifth anniversary of the Term B1 Funding Date;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Mortgage” has the meaning specified in Section 6.12(a).

“Mortgage Deliverable” has the meaning specified in Section 6.12(a).

“Mortgage Instrument” has the meaning specified in Section 6.12(a).

“Mortgage Policy” has the meaning specified in Section 6.12(a).

“Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash, Cash
Equivalents and Foreign Cash Equivalents received in connection with such
transaction (including any cash, Cash Equivalents or Foreign Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket fees and expenses incurred by the Borrower or such
Subsidiary in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (C) exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash, Cash
Equivalents and Foreign Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.

 

25



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term B1 Note, a Term B2 Note, a Term B3 Note or a Revolving
Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

26



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Outstanding Amount” means, with respect to Term B Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term B Loans
and Revolving Credit Loans, as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” means the USA PATRIOT ACT (title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (not including a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 or any other form approved by the Administrative Agent.

“Permitted Encumbrances” means (a) Liens existing on the date hereof and listed
on Schedule 1.01C, (b) Liens of the type described in clauses (a), (c), (d),
(g), (j), (o) and (q) of Section 7.01 and (c) such Liens as identified on the
Mortgage Policy applicable to such property and acceptable to the Administrative
Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any such Plan to which the Borrower is required to contribute on behalf of any
of its employees.

“Platform” has the meaning specified in Section 6.02.

“Premium Cost” has the meaning specified in Section 6.07(b).

 

27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Pro Forma Basis” or “Pro Forma Effect” means, in connection with any
calculation of compliance with any financial covenant or financial term, the
calculation thereof after giving effect on a pro forma basis to (x) the
incurrence of any Indebtedness (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness) after the
first day of the relevant calculation period or test period, as the case may be,
as if such Indebtedness had been incurred (and the proceeds thereof applied) on
the first day of such calculation period or test period, as the case may be,
(y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant calculation period or
test period, as the case may be, as if such Indebtedness had been retired or
repaid on the first day of such calculation period or test period, as the case
may be, and (z) any Investment permitted by Section 7.03(f), (i) or (j) (a
“Relevant Transaction”) then being consummated as well as any other Relevant
Transaction if consummated after the first day of the relevant calculation
period or test period, as the case may be, and on or prior to the date of the
respective Relevant Transaction, as the case may be, then being effected, with
the following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness) incurred or
issued after the first day of the relevant calculation period or test period, as
the case may be (whether incurred to refinance Indebtedness or otherwise) shall
be deemed to have been incurred or issued (and the proceeds thereof applied) on
the first day of such calculation period or test period, as the case may be, and
remain outstanding through the date of determination and (y) (other than
revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) permanently retired or redeemed after the first
day of the relevant calculation period or test period, as the case may be, shall
be deemed to have been retired or redeemed on the first day of such calculation
period or test period, as the case may be, and remain retired through the date
of determination; and

(ii) in making any determination of Consolidated Adjusted EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Relevant Transaction if effected
during the respective calculation period or test period, as the case may be, as
if same had occurred on the first day of the respective calculation period or
test period, as the case may be (in the case of the pro forma consolidated
adjusted EBITDA of the acquired entity, determined in the same manner as set
forth in the definition of Consolidated Adjusted EBITDA, without duplication).

“Projected Interest Payments” means, with respect to the Called Principal of any
Term B Loan, all payments of interest that would be due after the effective date
of prepayment with respect to such Called Principal if no payment of such Called
Principal were made prior to its scheduled due date.

“Public Lender” has the meaning specified in Section 6.02.

“Reduction Amount” has the meaning set forth in Section 2.03(b)(ix).

“Register” has the meaning specified in Section 10.06(c).

 

28



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Reinvestment Yield” means, with respect to the Called Principal of any Term B
Loan, 0.50% over the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the effective date of prepayment of such Called Principal, in the
U.S. Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for U.S. Treasury securities having a constant maturity equal to
the remaining average life of such Called Principal as of the effective date of
prepayment of such Called Principal. In the case of each determination of the
Reinvestment Yield, such implied yield will be determined, if necessary by
interpolating linearly between (a) the applicable U.S. Treasury security with
maturity closest to and greater than such remaining average life and (b) the
applicable U.S. Treasury security with the maturity closest to and less than
such remaining average life.

“Related Documents” means (a) with respect to the Initial Permitted Acquisition,
the Initial Acquisition Agreement and any other agreements, instruments and
other documents delivered under, or in connection with, the Initial Acquisition
Agreement and (b) with respect to the Additional Acquisition, the Additional
Acquisition Agreement and any other agreements, instruments and other documents
delivered under, or in connection with, the Additional Acquisition Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Term B Loans or Revolving Credit Loans, a Committed Loan Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstanding and (b) aggregate unused Commitments; provided that
any unused Revolving Credit Commitment of, and the portion of the Total
Outstanding held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstanding and (b) aggregate unused Revolving Credit Commitments;
provided that any unused Revolving Credit Commitment of, and the portion of the
Total Revolving Credit Outstanding held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

29



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders; provided,
further, that the Total Outstanding held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
B Lenders.

“Required Term B1 Lenders” means, as of any date of determination, Term B
Lenders holding more than 50% of the Term B1 Facility on such date; provided
that the portion of the Term B1 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term B1 Lenders;
provided further, that the Total Outstanding held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term B1 Lenders.

“Required Term B2 Lenders” means, as of any date of determination, Term B
Lenders holding more than 50% of the Term B2 Facility on such date; provided
that the portion of the Term B2 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term B2 Lenders;
provided further, that the Total Outstanding held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term B2 Lenders.

“Required Term B3 Lenders” means, as of any date of determination, Term B
Lenders holding more than 50% of the Term B3 Facility on such date; provided
that the portion of the Term B3 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term B3 Lenders;
provided further, that the Total Outstanding held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term B3 Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief accounting officer, executive vice
president, assistant treasurer or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01 or
4.02, the secretary or any assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, excluding dividends, distributions and other payments
exclusively in Equity Interests that do not constitute Disqualified Capital
Stock.

 

30



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding committed Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-4.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Satellite(s)” means any and all satellites of any kind or character (whether
geostationary or non-geostationary, low-earth orbit or otherwise), owned by,
leased to or for which a contract to purchase has been entered into by, the
Borrower or any of its Subsidiaries, whether such satellite is in the process of
manufacture, has been delivered for launch or is in orbit (whether or not in
operational service).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Supplemental Agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

 

31



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Security Agreement” has the meaning specified in Section 4.02(a)(iii).

“Security Agreement Supplement” has the meaning given to the term “Pledge
Supplement” in the Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, after taking into account the amount of any
investment provided by the parent of such Person, (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subsidiary” of a Person (the “parent”) means a corporation, partnership, joint
venture, limited liability company or other business entity, the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other Person (a) of which
Equity Interests representing more than 50% of the ordinary voting power
(irrespective of whether or not at the time Equity Interests of any other class
or classes of such Person shall have or might have voting power by reason of the
happening of any contingency) are, as of such date, controlled, or, (b) in the
case of a partnership, (i) the sole general partner or managing general partner
of which is such Person and/or one or more subsidiaries of such Person or
(ii) the only general partners of which are such Person and/or one or more
subsidiaries of such Person. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Supplemental Agent” has the meaning specified in Section 9.05.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

32



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing, but excluding a non-controlling interest recorded on
the balance sheet as an investment existing as of the Closing Date) but are not
otherwise included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). For the avoidance of doubt, an
ordinary course operating lease shall not constitute a Synthetic Lease
Obligation.

“Target A” means the Person identified as such by the Borrower in the Fee
Letter.

“Target B” means the Person identified as such by the Borrower in the Fee
Letter.

“Target B Sub Debt” means unsecured loans up to an aggregate principal amount of
$20,000,000 incurred by the Borrower in connection with the Additional Permitted
Acquisition; provided that (a) the terms of such loans do not provide for
maturity or any interest payment (other than payment-in-kind non-cash interest),
scheduled amortization or mandatory prepayment prior to at least six (6) months
after the Maturity Date, other than, subject to the prior repayment or
prepayment of the Obligations, customary prepayments or satisfactions and
discharges upon a change of control, asset sale event or casualty or
condemnation event, customary prepayments or satisfactions and discharges based
on excess cash flow and customary acceleration rights upon an event of default,
(b) the terms of such loans provide for subordination of such loans and all
related obligations to the Obligations (and which shall be pursuant to
documentation satisfactory to the Administrative Agent) and (c) such loans are
not guaranteed by any Subsidiaries of the Borrower that do not guarantee the
Obligations and are not secured by any assets that do not secure the
Obligations.

 

33



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term B Borrowing” means either a Term B1 Borrowing, a Term B2 Borrowing or a
Term B3 Borrowing.

“Term B Commitment” means either a Term B1 Commitment, a Term B2 Commitment or a
Term B3 Commitment.

“Term B Facilities” means, at any time, the Term B1 Facility, the Term B2
Facility and the Term B3 Facility.

“Term B Lender” means any Lender that has a Term B Commitment at such time
and/or holds Term B Loans at such time.

“Term B Loan” means a Term B1 Loan, a Term B2 Loan or a Term B3 Loan.

“Term B1 Borrowing” means a borrowing consisting of simultaneous Term B1 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to
Section 2.01(a)(i).

“Term B1 Commitment” means, as to each Term B Lender, its obligation to make
Term B1 Loans to the Borrower pursuant to Section 2.01(a)(i) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B Lender’s name on Schedule 2.01 under the caption “Term B1
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term B Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term B1 Facility” means, at any time, (a) on or prior to the Term B1 Funding
Date, the aggregate amount of the Term B1 Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term B1 Loans of all
Term B Lenders outstanding at such time.

“Term B1 Funding Date” means the funding date of the Term B1 Facility.

“Term B1 Loan” means an advance made by any Term B Lender under the Term B1
Facility.

“Term B1 Note” means a promissory note made by the Borrower in favor of a Term B
Lender evidencing Term B1 Loans made by such Term B Lender, substantially in the
form of Exhibit B-1.

“Term B2 Borrowing” means a borrowing consisting of simultaneous Term B2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to
Section 2.01(a)(ii).

 

34



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Term B2 Commitment” means, as to each Term B Lender, its obligation to make
Term B2 Loans to the Borrower pursuant to Section 2.01(a)(ii) in an aggregate
principal amount at any one time outstanding not to exceed the lesser of
(a) $10,000,000, and (b) the amount that maintains pro-forma compliance with a
Consolidated Leverage Ratio of less than 4.50:1.00 (which shall take into
account any synergies to the Initial Permitted Acquisition to the extent agreed
to by the Administrative Agent and the Borrower) or opposite such caption in the
Assignment and Assumption pursuant to which such Term B Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term B2 Facility” means, at any time, (a) at any time during the Availability
Period in respect of such Facility, the sum of (i) the aggregate amount of the
Term B2 Commitments at such time and (ii) the aggregate principal amount of the
Term B2 Loans of all Term B Lenders outstanding at such time and (b) thereafter,
the aggregate principal amount of the Term B2 Loans of all Term B Lenders
outstanding at such time.

“Term B2 Funding Date” means the funding date of the Term B2 Facility.

“Term B2 Loan” means an advance made by any Term B Lender under the Term B2
Facility.

“Term B2 Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B2 Loans made by such Term B Lender, substantially in
the form of Exhibit B-2.

“Term B3 Borrowing” means a borrowing consisting of simultaneous Term B3 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to
Section 2.01(a)(iii).

“Term B3 Commitment” means, as to each Term B Lender, its obligation to make
Term B3 Loans to the Borrower pursuant to Section 2.01(a)(iii) in an aggregate
principal amount at any one time outstanding not to exceed the lesser of
(a) $70,000,000, and (b) the amount that maintains pro-forma compliance with a
Consolidated Leverage Ratio of less than 4.50:1.00 (which shall take into
account any synergies to the Additional Permitted Acquisition to the extent
agreed to by the Administrative Agent and the Borrower) or opposite the caption
“Term B3 Commitment” in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term B3 Facility” means, at any time, (a) at any time during the Availability
Period in respect of such Facility, the sum of (i) the aggregate amount of the
Term B3 Commitments at such time and (ii) the aggregate principal amount of the
Term B3 Loans of all Term B Lenders outstanding at such time and (b) thereafter,
the aggregate principal amount of the Term B3 Loans of all Term B Lenders
outstanding at such time.

“Term B3 Funding Date” means the funding date of the Term B3 Facility.

 

35



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Term B3 Loan” means an advance made by any Term B Lender under the Term B3
Facility.

“Term B3 Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B3 Loans made by such Term B Lender, substantially in
the form of Exhibit B-3.

“Threshold Amount” means $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Indebtedness” means, as of any date of determination, the aggregate
amount of all Indebtedness of the Borrower and its Subsidiaries, excluding,
without duplication, (i) any Indebtedness that is cash collateralized,
(ii) committed but undrawn amounts, (iii) the Target B Sub Debt and (iv) any
non-cash obligations under FASB ASC 815, determined on a consolidated basis in
accordance with GAAP”. In addition, Total Indebtedness shall exclude (without
duplication of the foregoing exclusions) amounts due, if any, under the
non-interest bearing Promissory Note dated January 2002, of ORBCOMM Europe LLC,
as Borrower in favor of OHB Systems AG in the principal amount of €1,138,410
payable solely from Distributable Profits (as defined in such Promissory Note).
For the avoidance of doubt, Total Indebtedness does not include intercompany
loans, or advances, that are eliminated upon consolidation of the Borrower.

“Total Revolving Credit Outstanding” means the aggregate Outstanding Amount of
all Revolving Credit Loans.

“Total Outstanding” means the aggregate Outstanding Amount of all Loans.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the Related Documents to
which they are or are intended to be a party, (b) the refinancing of outstanding
Indebtedness of the Borrower and its Subsidiaries under the Existing Note
Agreement and the termination of all commitments with respect thereto, (c) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing, (d) if the Term B2 Facility is or is to be utilized, the
consummation of the Initial Permitted Acquisition and (e) if the Term B3
Facility is or is to be utilized, the consummation of the Additional Permitted
Acquisition.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

36



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries for each subsequent fiscal quarter after
December 31, 2013 ended at least 45 days before the Closing Date, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter of the Borrower and its Subsidiaries,
including the notes thereto.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

37



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern Time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate

 

38



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

for the purchase by such Person of such currency with another currency through
its principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

1.07 Pro Forma Calculations

Notwithstanding anything to the contrary herein, for purposes of the
Consolidated Leverage Ratio, Consolidated Adjusted EBITDA and Total Indebtedness
shall be calculated on a Pro Forma Basis.

1.08 Pro Rata Rule: 2014

For purposes of the fiscal year ended December 31, 2014, any reference to “any
fiscal year” in any permitted exception (or basket) set forth in Sections 7.03,
7.05 and 7.06 shall be deemed to be a reference to the period from and including
the Closing Date to and including December 31, 2014 and any related dollar
amount shall be subject to pro rata reduction by multiplying such dollar amount
by the following fraction: (x) the numerator being the actual number of calendar
days from and including the Closing Date to and including December 31, 2014 and
(y) the denominator being 365.

1.09 Prior to Initial Credit Extension

Notwithstanding anything to the contrary herein, prior to the initial Credit
Extension hereunder, Article VII and any representation, warranty, covenant or
other term hereof shall not apply (and shall be disregarded) to the extent that
compliance therewith by the Borrower or its Subsidiaries, or the Borrower’s
agreement therewith, would conflict with, or result in a breach or default
under, the Existing Note Agreement.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans (a) The Term B Borrowings. (i) Subject to the terms and
conditions set forth herein, each Term B Lender severally agrees to make a
single loan to the Borrower on the Term B1 Funding Date in an amount not to
exceed such Term B Lender’s Term B1 Commitment. The Term B1 Borrowing shall
consist of Term B1 Loans made simultaneously by the Term B Lenders in accordance
with their respective Term B1 Commitments. Amounts borrowed under this
Section 2.01(a)(i) and repaid or prepaid may not be reborrowed. Term B1 Loans
may be Base Rate Loans or Eurodollar Rate Loans as further provided herein.

(ii) Subject to the terms and conditions set forth herein, each Term B Lender
severally agrees to make a single loan to the Borrower, on any Business Day
during the Availability Period for the Term B2 Facility, in an aggregate amount
not to exceed such Term B Lender’s Term B2 Commitment. The Term B2 Borrowing
shall consist of Term B2 Loans made simultaneously by the Term B Lenders in
accordance with their respective Term B2 Commitments. Amounts borrowed under
this Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed. Term B2
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

 

39



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(iii) Subject to the terms and conditions set forth herein, each Term B Lender
severally agrees to make a single loan to the Borrower, on any Business Day
during the Availability Period for the Term B3 Facility, in an aggregate amount
not to exceed such Term B Lender’s Term B3 Commitment. The Term B3 Borrowing
shall consist of Term B3 Loans made simultaneously by the Term B Lenders in
accordance with their respective Term B3 Commitments. Amounts borrowed under
this Section 2.01(a)(iii) and repaid or prepaid may not be reborrowed. Term B3
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstanding shall not exceed the Revolving Credit Facility, and (ii) the
Revolving Credit Exposure shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.03(a), and re-borrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term B
Borrowing, each Revolving Credit Borrowing, each conversion of Term B Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., three (3) Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in

 

40



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the Borrower is requesting a Term B1 Borrowing,
a Term B2 Borrowing, a Term B3 Borrowing, a Revolving Credit Borrowing, a
conversion of Term B Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term B
Loans or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term B Loans or Revolving Credit Loans shall be made as, or converted
to, Eurodollar Rate Loans having an Interest Period of three (3) months. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term B Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term B Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4,
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(e) After giving effect to all Term B Borrowings, all conversions of Term B
Loans from one Type to the other, and all continuations of Term B Loans as the
same Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Term B Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect in respect of the
Revolving Credit Facility.

 

41



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

2.03 Prepayments. (a) Optional. Subject to the last sentence of this
Section 2.03(a), the Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term B Loans and Revolving
Credit Loans in whole or in part without, except as set forth in
Section 2.03(c), premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $100,000 or a whole multiple of $1,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term B Loans pursuant to this Section 2.03(a), and subject to Section 2.12,
shall be applied ratably to the outstanding Term B Loans and paid to the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Term B Loans. Notwithstanding anything to the contrary contained
herein, the Borrower shall not be permitted to prepay any Term B Facility
pursuant to this Section 2.03(a) during the period from the Term B1 Funding Date
through the date ten Business Days thereafter.

(b) Mandatory. (i) Within ten (10) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a) the Borrower shall,
commencing with respect to the fiscal year ended December 31, 2015, prepay an
aggregate principal amount of Term B Loans equal to the excess (if any) of
(A) 50% of Excess Cash Flow for the fiscal year covered by such financial
statements over (B) the aggregate principal amount of Term B Loans prepaid
pursuant to Section 2.03(a) (such prepayments to be applied as set forth in
clause (v) below); provided that, commencing with the fiscal year ending
December 31, 2015, the percentage in this Section 2.03(b)(i) shall be reduced to
(x) 25% if the Consolidated Leverage Ratio for the fiscal year of the Borrower
ended prior to such prepayment date is less than or equal to 3.75 to 1.00 and
(y) 0% if the Consolidated Leverage Ratio for the fiscal year of the Borrower
ended prior to such prepayment date is less than or equal to 3.25 to 1.00.

(ii) If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Sections 7.05(a), (b), (c),
(d), (e), (f), or (g)) which results in the realization by such Person of Net
Cash Proceeds in excess of $100,000 (when aggregated with Net Cash Proceeds from
all related Dispositions or Extraordinary Events, as the case may be), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds within ten (10) Business Days of receipt thereof by such
Person (such prepayments to be applied as set forth in clause (vi) below);
provided, however, that, with respect to any Net Cash

 

42



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Proceeds realized under a Disposition described in this Section 2.03(b)(ii), at
the election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to such tenth Business Day), and so long as no Default or
Event of Default shall have occurred and be continuing, the Borrower or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds to replace
the equipment, fixed assets or real property in respect of which such cash
proceeds were received or other assets useful in the business of the Borrower or
any of its Subsidiaries so long as within 365 days after the receipt of such Net
Cash Proceeds, such purchase shall have been consummated or, in the case of a
Disposition of any Satellite, a definitive agreement for the construction of a
replacement Satellite shall have been executed (as certified by the Borrower in
writing to the Administrative Agent); and provided further, however, that any
Net Cash Proceeds not subject to such definitive agreement nor so reinvested
shall be immediately applied to the prepayment of the Loans as set forth in
Section 2.03(b)(vi).

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Borrower or such Subsidiary
(such prepayments to be applied as set forth in clause (vi) below).

(iv) Upon any Extraordinary Receipt in excess of $100,000 (when aggregated with
Net Cash Proceeds from all related Dispositions or Extraordinary Events, as the
case may be) received by or paid to or for the account of the Borrower or any of
its Subsidiaries, and not otherwise included in clause (ii) or (iii) of this
Section 2.03(b), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom within ten
(10) Business Days of receipt thereof by the Borrower or such Subsidiary (such
prepayments to be applied as set forth in clause (vi) below); provided, however,
that with respect to any Extraordinary Receipts, at the election of the Borrower
(as notified by the Borrower to the Administrative Agent on or prior to such
tenth Business Day), and so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower or such Subsidiary may apply such cash
proceeds to replace or repair the equipment, fixed assets or real property in
respect of which such cash proceeds were received so long as within 365 days
after the receipt of such Net Cash Proceeds, such purchase or repair shall have
been consummated or completed or, in the case of an Extraordinary Receipt in
respect of any Satellite, a definitive agreement for the construction of a
replacement Satellite shall have been executed; and provided, further, however,
that any Net Cash Proceeds not subject to such definitive agreement nor so
applied shall be immediately applied to the prepayment of the Loans as set forth
in Section 2.03(b)(vi).

(v) (A) Notwithstanding anything to the contrary contained in this Agreement, if
a Change of Control occurs, each Lender shall have the right to cancel its
Commitments hereunder and require the Borrower to prepay the Loans held by such
Lender. The Borrower further agrees that, if such Change of Control occurs at
any time on or prior to the third anniversary of the Term B1 Funding Date, to
pay to the Administrative Agent, for the ratable account of each Lender a fee in
an amount equal to

 

43



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

1.00% of the aggregate principal amount of all Term B Loans prepaid pursuant to
this clause (v) and if after the third but on or prior to the fourth anniversary
of the Term B1 Funding Date, then such fee in an amount equal to 0.50% of such
aggregate principal amount. On or prior to any Change of Control, the Borrower
shall give notice (a “Change of Control Prepayment Notice”) to each Lender
(x) describing the transaction or transactions that constitute the Change of
Control and (y) offering to cancel such Lender’s Commitments and prepay such
Lender’s Loans on the date (the “Change of Control Prepayment Date”) specified
in the notice, which date shall be no earlier than 10 days and no later than 20
days from the date such Change of Control Prepayment Notice is mailed or
delivered, pursuant to the procedures required by this Agreement and described
in such notice.

(B) No later than 11:00 a.m. on the third Business Day prior to the Change of
Control Prepayment Date (the “Change of Control Election Time”), those Lenders
electing to have their Commitments canceled and Loans prepaid must inform the
Administrative Agent of such election (such Lenders, the “Change of Control
Prepayment Lenders”).

(C) Failure to notify the Administrative Agent by the Change of Control Election
Time will be deemed to be an election not to be repaid on the Change of Control
Prepayment Date.

(D) Change of Control Prepayment Lenders will not be responsible for making of
any Loans after the date on which such Lender has notified the Administrative
Agent of its election pursuant to the Change of Control Prepayment Notice.

(E) Any Lender that is not a Change of Control Prepayment Lender will continue
as a Lender hereunder, such Lender’s Commitments and Loans will continue to be
in full force and effect.

(F) At last one (1) Business Day prior to the Change of Control Prepayment Date,
the Borrower shall deposit with the Administrative Agent an amount equal to the
sum of (I) all Loans held by all Change of Control Prepayment Lenders and (II)
1.00% of the aggregate principal amount of all Term B Loans held by all Change
of Control Prepayment Lenders.

(vi) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.03(b) (other than Section 2.03(b)(v)) shall be applied, first, the
Term B Facility ratably to the outstanding Term B Loans and, second, to the
Revolving Credit Facility in the manner set forth in clause (viii) of this
Section 2.03(b).

(vii) Notwithstanding any of the other provisions of clause (ii) or, (iv) of
this Section 2.03(b), so long as no Default or Event of Default shall have
occurred and be continuing, if, on any date on which a prepayment would
otherwise be required to be made pursuant to clause (ii) or (iv) of this
Section 2.03(b), the aggregate amount of Net Cash Proceeds required by such
clause to be applied to prepay Loans on such date is less than or equal to
$1,000,000, the Borrower may defer such prepayment until the first date

 

44



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

on which the aggregate amount of Net Cash Proceeds or other amounts otherwise
required under clause (ii) or (iv) of this Section 2.03(b) to be applied to
prepay Loans exceeds $1,000,000. During such deferral period the Borrower may
apply all or any part of such aggregate amount to prepay Revolving Credit Loans
and may, subject to the fulfillment of the applicable conditions set forth in
Article IV, reborrow such amounts (which amounts, to the extent originally
constituting Net Cash Proceeds, shall be deemed to retain their original
character as Net Cash Proceeds when so reborrowed) for application as required
by this Section 2.03(b). Upon the occurrence of a Default or an Event of Default
during any such deferral period, the Borrower shall immediately prepay the Loans
in the amount of all Net Cash Proceeds received by the Borrower and other
amounts, as applicable, that are required to be applied to prepay Loans under
this Section 2.03(b) (without giving effect to the first and second sentences of
this clause (vi) but which have not previously been so applied.

(viii) If for any reason the Total Revolving Credit Outstanding at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans in an aggregate amount equal to such
excess.

(ix) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.03(b), shall be applied ratably to the outstanding Revolving Credit
Loans; and, in the case of prepayments of the Revolving Credit Facility required
pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.03(b), the amount
remaining, if any, after the prepayment in full of all Revolving Credit Loans
outstanding at such time (the sum of such prepayment amounts and remaining
amount being, collectively, the “Reduction Amount”) may be retained by the
Borrower for use in the ordinary course of its business, and the Revolving
Credit Facility shall be automatically and permanently reduced by the Reduction
Amount as set forth in Section 2.04(b)(iv).

(c) Early Payment Fee or Premium. Notwithstanding anything to the contrary
contained in this Agreement, in the event that all or any portion of the Term B
Facilities is prepaid under Section 2.03(a) or Section 2.03(b)(ii) or (iii) the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Term B Lender, (A) a fee in an amount equal to 1.00% of the aggregate
principal amount of all Term B Loans prepaid if such prepayment occurs after the
second anniversary of the Term B1 Funding Date but on or prior to the third
anniversary of the Term B1 Funding Date, (B) a fee in an amount equal to 0.50%
of the aggregate principal amount of all Term B Loans prepaid if such prepayment
occurs after the third anniversary of the Term B1 Funding Date but on or prior
to the fourth anniversary of the Term B1 Funding Date, and (C) if such
prepayment occurs on or prior to the second anniversary of the Term B1 Funding
Date, an amount equal to the greater of (x) the Make-Whole Amount and (y) 1.00%
of the aggregate principal amount of all Term B Loans prepaid. If all or any
portion of the Term B Facilities is prepaid after the fourth anniversary of the
Term B1 Funding Date, such Term B Loans shall be prepaid at par. The Borrower
hereby acknowledges and agrees that any fee or Make-Whole Amount as described in
this Section 2.03(c) shall also be paid in accordance with the last paragraph of
Section 8.02, including, without limitation, as a result of any prepayment or
repayment of the Term B Loans after acceleration of all or any portion of the
Obligations or as a result of the exercise of any right or remedy of the Secured
Parties.

 

45



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

2.04 Termination or Reduction of Commitments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, or from time to time permanently reduce the Revolving Credit Facility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $100,000 in excess thereof
and (iii) the Borrower shall not terminate or reduce (A) the Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstanding would exceed the Revolving
Credit Facility. In addition, during the Availability Period in respect of the
Term B2 Facility and the Term B3 Facility, the Borrower may, upon notice to the
Administrative Agent as set forth above, from time to time terminate (in whole
or in part) the unused portion of the aggregate Term B2 Commitments or the Term
B3 Commitments, as the case may be.

(b) Mandatory. (i) The aggregate Term B1 Commitments shall be automatically and
permanently reduced to zero on the date of the Term B1 Borrowing.

(ii) The aggregate Term B2 Commitments shall be automatically and permanently
reduced to zero on the last day of the Availability Period for the Term B2
Facility.

(iii) The aggregate Term B3 Commitments shall be automatically and permanently
reduced to zero on the last day of the Availability Period for the Term B3
Facility.

(iv) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.03(b)(i),
(ii), (iii) or (iv) by an amount equal to the applicable Reduction Amount.

(c) Application of Commitment Reductions; Payment of Fees. (i) The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Revolving Credit Commitment under this Section 2.04. Upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination.

(ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term B2
Commitments or Term B3 Commitments under this Section 2.04. Upon any reduction
of the unused portion of the aggregate Term B2 Commitments or Term B3
Commitments, the Term B2 Commitment or (as the case may be) the Term B3
Commitment of each Term B Lender shall be reduced by such Lender’s ratable
portion of such reduction amount. All fees in respect of the applicable Term B
Facility accrued until the effective date of any termination of the Term B
Facility shall be paid on the effective date of such termination.

 

46



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

2.05 Repayment of Loans. (a) Term B Loans. The Borrower shall repay to the Term
B Lenders on the Maturity Date the aggregate principal amount of all Term B
Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

2.06 Interest. (a) Subject to the provisions of Section 2.06(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
(A) while an Event of Default under Section 8.01(f) exists or (B) otherwise,
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Other than as set forth in Sections 2.06(b)(i) and (b)(ii) above,
(A) while an Event of Default under Section 8.01(f) exists or (B) while any
other Event of Default exists, upon the request of the Required Lenders, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees. Commitment Fee. (a) The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to 0.50% times
the actual daily amount by which the Revolving Credit Facility exceeds the
Outstanding Amount of Revolving Credit Loans.

 

47



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) Other Fees. The Borrower shall pay to the Administrative Agent such fees as
shall have been separately agreed upon in a Fee Letter.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

48



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

2.09 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank

 

49



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate
Lenders, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term B Loans and Revolving Credit Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

50



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply).

 

51



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.07(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

52



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the committed Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

53



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest

 

54



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (c)(ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such

 

55



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI; .

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal with-holding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

56



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative. Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

 

57



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If, in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate

 

58



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent upon the instruction of the affected Lenders revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
committed Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the affected Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate, or of maintaining
its obligation to make any such Loan, or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, such additional amount or amounts as will compensate such Lender,
for such additional costs incurred or reduction suffered.

 

59



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender in reasonable
detail setting forth the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

60



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Borrower such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness of Agreement This Agreement shall take effect
upon, and the rights and obligations of each party under this Agreement is
subject to, the satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

 

61



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower is a party or is to be a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(iv) irrevocable written notice from the Borrower to the noteholders under the
Existing Note Agreement as to the prepayment of all obligations under, and in
connection with, the Existing Note Agreement; and

(v) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Lender reasonably may require.

(b) (i) All of the information made available to the Administrative Agent prior
to the date hereof shall be complete and correct in all material respects; and
no changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding the Borrower and its Subsidiaries that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(ii) No material adverse effect on the business, operations, condition
(financial or otherwise), assets or liabilities of the Borrower and its
Subsidiaries (taken as a whole) shall have occurred since December 31, 2013.

(c) The Administrative Agent shall have received at least five (5) Business Days
prior to the Closing Date, all documentation and other information about the
Borrower and the Guarantors that shall have been reasonably requested by the
Administrative Agent in writing at least ten (10) Business Days prior to the
Closing Date and that the Administrative Agent reasonably determine is required
by the United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation the PATRIOT Act.

 

62



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(d) The Administrative Agent shall have received the Fee Letter duly executed by
the Borrower.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions of Initial Credit Extension Without limiting (and in addition
to) the requirements of Section 4.05, the obligation of each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Term B1 Funding Date (or, in the case of certificates of
governmental officials, a recent date before the Term B1 Funding Date) and each
in form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders:

(i) executed counterparts of the Guaranty, sufficient in number for distribution
to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a security agreement, in substantially the form of Exhibit F (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

(A) certificates and instruments representing the Collateral referred to therein
accompanied by undated stock powers or instruments of transfer executed in
blank,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

(C) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such

 

63



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens),

(D) a Perfection Certificate, in substantially the form of Exhibit G-1, duly
executed by each of the Loan Parties, and

(E) evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement has been taken (including receipt of
duly executed payoff letters and UCC-3 termination statements);

(iv) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in Security Agreement and to
the extent applicable) (together with each other intellectual property security
agreement delivered pursuant to Section 6.12, in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
together with evidence that all action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Intellectual Property Security Agreement has been taken;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(vii) a favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel to the
Loan Parties, and of in-house counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibits
H-1 and H-2 respectively and such other matters concerning the Loan Parties and
the Loan Documents as the Required Lenders may reasonably request;

 

64



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(viii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(x) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.05(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Borrower with respect to which Unaudited Financial
Statements are delivered pursuant to Section 4.02(a)(xi) below;

(xi) the Audited Financial Statements, the Unaudited Financial Statements and a
business plan and budget of the Borrower and its Subsidiaries on a consolidated
basis, including forecasts prepared by management of the Borrower, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the year
following the Term B1 Funding Date and on an annual basis for the two years
following the Term B1 Funding Date;

(xii) a certificate attesting to the Solvency of the Borrower before and after
giving effect to the Transaction, from its chief financial officer,
substantially in the form of Exhibit J;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all insurance policies (including flood insurance policies) maintained
with respect to the assets and properties of the Loan Parties that constitutes
Collateral;

(xiv) evidence that the Existing Note Agreement has been, or concurrently with
the Term B1 Funding Date is being, terminated and all Liens securing obligations
under the Existing Note Agreement have been, or concurrently with the Term B1
Funding Date are being, released; and

(xv) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Lender reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent on or before
the Term B1 Funding Date shall have been paid and (ii) all fees required to be
paid to the Lenders on or before the Term B1 Funding Date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least one (1) Business Day prior to the Term B1 Funding Date, plus such
additional amounts of such fees, charges and

 

65



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

(d) (i) All of the information made available to the Administrative Agent prior
to the Term B1 Funding Date shall be complete and correct in all material
respects; and no changes or developments shall have occurred, and no new or
additional information shall have been received or discovered by the
Administrative Agent or the Lenders regarding the Borrower and its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

(ii) No material adverse effect on the business, operations, condition
(financial or otherwise), assets or liabilities of the Borrower and its
Subsidiaries (taken as a whole) shall have occurred since December 31, 2013.

(e) The Term B1 Funding Date shall have occurred on or before October 20, 2014
(or such later date as agreed to by the Lenders in writing).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Term B1
Funding Date specifying its objection thereto.

4.03 Conditions of Credit Extension Under Term B2 Facility. Without limiting
(and in addition to) the requirements of Section 4.05, the obligation of each
Term B Lender to make a Credit Extension under the Term B2 Facility is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Term B2 Funding Date (or, in the case of certificates of
governmental officials, a recent date before such funding date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i) a Note executed by the Borrower in favor of each Lender requesting a Note;

(ii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Initial Permitted
Acquisition, and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

66



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(iii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.05(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(iv) certificates attesting to the Solvency of the Borrower before and after
giving effect to the Transaction, from its chief financial officer,
substantially in the form of Exhibit J;

(v) certified copies of each of the Related Documents, duly executed by the
parties thereto, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonably
request (including, certified copies of a certificate of merger or other
confirmation of the consummation of the Initial Permitted Acquisition from the
applicable governmental officials) and which, in each case, shall be in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders; and

(vi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Lender may reasonably require; .

(b) (i) All fees required to be paid to the Administrative Agent on or before
the Term B2 Funding Date shall have been paid and (ii) all fees required to be
paid to the Lenders on or before such funding date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Term B2 Funding Date plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d) (i) The Lenders shall have completed a due diligence investigation of Target
A and its Subsidiaries in scope, and with results, satisfactory to the Lenders,
and shall have been given such access to the management, records, books of
account, contracts and properties of Target A and its Subsidiaries and shall
have received such financial, business and other information regarding each of
the foregoing Persons and businesses as they shall have requested including, the
consolidated pro forma balance sheet and related pro forma consolidated
statement of income and cash flows of the Borrower and its Subsidiaries as of,
and for the twelve month period ending on, the last day of the most recently
completed four-fiscal quarter period ending at least 45 days prior to the
closing date of the Initial Permitted Acquisition, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or the beginning of such period (in the case of such
income statements).

(ii) No new or additional information shall have been received or discovered by
the Administrative Agent or the Lenders regarding the Borrower and its
Subsidiaries that individually or in the aggregate could reasonably be expected
to be adverse to the interests of the Lenders.

 

67



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(iii) There has been no “Material Adverse Effect”, “Company Material Adverse
Effect”, “Purchaser Material Adverse Effect”, “Target Material Adverse Effect”
or such corresponding or similar term as used or defined in the Initial
Acquisition Agreement.

(e) The Initial Acquisition Agreement shall be in full force and effect.

(f) The Initial Permitted Acquisition shall have been consummated in accordance
with the terms of the Initial Acquisition Agreement, after giving effect to any
modifications, amendments, supplements, consents, waivers or requests, other
than those modifications, amendments, supplements, consents, waivers or requests
by the Borrower that are materially adverse to the interests of the Term B
Lender (it being understood that any modification, amendment, consent, waiver or
request by the Borrower to the definition of “Material Adverse Effect”, “Company
Material Adverse Effect”, “Purchaser Material Adverse Effect”, “Target Material
Adverse Effect” or such corresponding or similar term as used or defined in the
Initial Acquisition Agreement shall be deemed to be materially adverse to the
interests of the Term B Lenders, unless consented to by the Term B Lenders).

(g) Target A and its Subsidiaries will have no Indebtedness (other than
Indebtedness not constituting debt for borrowed money and otherwise permitted
hereunder). All amounts due or outstanding in respect of any Indebtedness of
Target A and its Subsidiaries (other than Indebtedness not constituting debt for
borrowed money and otherwise permitted hereunder) shall have been repaid in
full, all commitments (if any) in respect thereof terminated, all guarantees (if
any) thereof discharged and released and all Liens therefor (if any) released,
together with all fees and other amounts owing thereon, or documentation in form
and substance reasonably satisfactory to the Administrative Agent to effect such
release upon such repayment and termination shall have been delivered to the
Administrative Agent.

(h) The representations and warranties made by or with respect to Target A, its
Subsidiaries and their respective businesses in the Initial Acquisition
Agreement shall be true and correct as of the closing date of the Initial
Permitted Acquisition, except to the extent that the Borrower (or any of its
Affiliates) would not have a right to terminate the Initial Acquisition
Agreement without further liability as a result of such incorrectness.

(i) (i) Immediately before and after giving Pro Forma Effect to the Transaction,
the Borrower and its Subsidiaries shall be in compliance with Section 7.11(a) on
a Pro Forma Basis, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Transaction had
been consummated as of the first day of the fiscal period covered thereby, and
(ii) Liquidity shall not be less than $7,500,000 as of the date of the Credit
Extension after giving pro forma effect to the Initial Permitted Acquisition and
any related incurrence of Indebtedness.

 

68



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed funding date
specifying its objection thereto.

4.04 Conditions of Credit Extension Under Term B3 Facility. Without limiting
(and in addition to) the requirements of Section 4.05, the obligation of each
Term B Lender to make a Credit Extension under the Term B3 Facility is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Term B3 Funding Date (or, in the case of certificates of
governmental officials, a recent date before such funding date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i) a Note executed by the Borrower in favor of each Lender requesting a Note;

(ii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Additional Permitted
Acquisition, and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required;

(iii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.05(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(iv) certificates attesting to the Solvency of the Borrower before and after
giving effect to the Transaction, from its chief financial officer,
substantially in the form of Exhibit J;

(v) certified copies of each of the Related Documents, duly executed by the
parties thereto, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonably
request (including certified copies of a certificate of merger or other
confirmation of the consummation of the Additional Permitted Acquisition from
the applicable governmental officials) and which, in each case, shall be in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders; and

(vi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Lender may reasonably require.

 

69



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) (i) All fees required to be paid to the Administrative Agent on or before
the Term B3 Funding Date shall have been paid and (ii) all fees required to be
paid to the Lenders on or before such funding date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Term B3 Funding Date plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d) (i) The Lenders shall have completed a due diligence investigation of Target
B and its Subsidiaries in scope, and with results, satisfactory to the Lenders,
and shall have been given such access to the management, records, books of
account, contracts and properties of Target B and its Subsidiaries and shall
have received such financial, business and other information regarding each of
the foregoing Persons and businesses as they shall have requested, including,
the consolidated pro forma balance sheet and related pro forma consolidated
statement of income and cash flows of the Borrower and its Subsidiaries as of,
and for the twelve month period ending on, the last day of the most recently
completed four-fiscal quarter period ending at least 45 days prior to the
closing date of the Additional Permitted Acquisition, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or the beginning of such period (in the case
of such income statements).

(ii) No new or additional information shall have been received or discovered by
the Administrative Agent or the Lenders regarding the Borrower and its
Subsidiaries that individually or in the aggregate could reasonably be expected
to be adverse to the interests of the Lenders.

(iii) There has been no “Material Adverse Effect”, “Company Material Adverse
Effect”, “Purchaser Material Adverse Effect”, “Target Material Adverse Effect”
or such corresponding or similar term as used or defined in the Additional
Acquisition Agreement.

(e) The Additional Acquisition Agreement shall be in full force and effect.

(f) The Additional Permitted Acquisition shall have been consummated in
accordance with the terms of the Additional Acquisition Agreement, after giving
effect to any modifications, amendments, supplements, consents, waivers or
requests, other than those modifications, amendments, supplements, consents,
waivers or requests by the Borrower that are materially adverse to the interests
of the Term B Lender (it being understood that any modification, amendment,
consent, waiver or request by the Borrower to the definition of “Material
Adverse Effect”, “Company Material Adverse Effect”, “Purchaser Material Adverse
Effect”, “Target Material Adverse Effect” or such corresponding or similar term
as used or defined in the Additional Acquisition Agreement shall be deemed to be
materially adverse to the interests of the Term B Lenders, unless consented to
by the Term B Lenders).

 

70



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(g) Target B and its Subsidiaries will have no Indebtedness (other than
Indebtedness not constituting debt for borrowed money and otherwise permitted
hereunder). All amounts due or outstanding in respect of any Indebtedness of
Target B and its Subsidiaries (other than Indebtedness not constituting debt for
borrowed money and otherwise permitted hereunder) shall have been repaid in
full, all commitments (if any) in respect thereof terminated, all guarantees (if
any) thereof discharged and released and all Liens therefor (if any) released,
together with all fees and other amounts owing thereon, or documentation in form
and substance reasonably satisfactory to the Administrative Agent to effect such
release upon such repayment and termination shall have been delivered to the
Administrative Agent.

(h) The representations and warranties made by or with respect to Target B, its
Subsidiaries and their respective businesses in the Additional Acquisition
Agreement shall be true and correct as of the closing date of the Additional
Permitted Acquisition, except to the extent that the Borrower (or any of its
Affiliates) would not have a right to terminate the Additional Acquisition
Agreement without further liability as a result of such incorrectness.

(i) (i) Immediately before and after giving Pro Forma Effect to the Transaction,
the Borrower and its Subsidiaries shall be in compliance with Section 7.11(a) on
a Pro Forma Basis, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Transaction had
been consummated as of the first day of the fiscal period covered thereby, and
(ii) Liquidity shall not be less than $7,500,000 as of the date of the Credit
Extension after giving pro forma effect to the Additional Permitted Acquisition
and any related incurrence of Indebtedness.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.04, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed funding date
specifying its objection thereto.

4.05 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.05, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively; provided that any
such representation or warranty qualified by or subject to “materiality” or any
Material Adverse Effect or similar language, term or qualification shall be true
and correct in all respects (after giving effect to any such qualification
therein).

 

71



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.05(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

For purposes of this Section 4.05, for the initial Credit Extension hereunder,
Section 1.09 shall not apply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents and Related Documents to
which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document and Related Document to which such Person
is or is to be a party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Related
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the

 

72



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) subject to prior compliance
by the parties hereto with any restrictions under applicable Laws with respect
to Communications Licenses, the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for the authorizations,
approvals, actions, notices and filings listed on Schedule 5.03, all of which
have been duly obtained, taken, given or made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for Taxes, material commitments and
indebtedness, in accordance with GAAP consistently applied throughout the period
covered thereby. In addition, Schedule 5.05 sets forth, as of the Closing Date,
all Indebtedness and other material liabilities (including material
commitments), whether direct or contingent, except to the extent shown on the
Audited Financial Statements, the Unaudited Financial Statements and as
disclosed with the SEC on Form 8-k since the date of the Unaudited Financial
Statements.

(b) The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

(d) The consolidated pro forma balance sheets and the related consolidated
statements of income and cash flows of the Borrower and its Subsidiaries as at
June 30, 2014, certified by the chief financial officer or treasurer of the
Borrower, copies of which have been furnished to each Lender, fairly present the
consolidated pro forma financial condition of the Borrower and its Subsidiaries
as at such date and the consolidated pro forma results of operations of the
Borrower and its Subsidiaries for the period ended on such date, all in
accordance with GAAP.

 

73



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) The consolidated forecasted balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.02 or
Section 6.01(c) were prepared in good faith on the basis of reasonable
assumptions, which assumptions were fair in light of the conditions existing at
the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, any Related
Document or the consummation of the Transaction, or (b) except as specifically
disclosed in Schedule 5.06 (the “Disclosed Litigation”), either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default or Event of Default. No Default or Event of Default has occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and each of
its Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 7(a) of the Perfection Certificate sets forth a complete and
accurate list of all real property owned by each Loan Party and each of its
Subsidiaries, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book and fair value thereof. Each
Loan Party and each of its Subsidiaries has good, marketable and insurable fee
simple title to the real property owned by such Loan Party or such Subsidiary,
free and clear of all Liens, other than Liens created or permitted by the Loan
Documents.

(d) (i) Schedule 7(a) of the Perfection Certificate sets forth a complete and
accurate list of all leases of real property under which any Loan Party or any
Subsidiary of a Loan Party is the lessee, showing as of the date hereof the
street address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof. Each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms.

 

74



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

5.09 Environmental Compliance. The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks and
such properties as are commercially reasonable and prudent (for the avoidance of
doubt, in all cases in compliance with Section 6.07) and as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

5.11 Taxes. The Borrower and each of its Subsidiaries have timely filed all
federal and other material tax returns and reports required to be filed, and
have timely paid all federal and other material Taxes (whether or not shown on a
tax return), including in its capacity as a withholding agent, levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed material tax assessment or other
claim against, and no material tax audit with respect to, the Borrower or any
Subsidiary. Neither any Loan Party nor any Subsidiary thereof is party to any
tax sharing agreement.

5.12 ERISA Compliance. (a) Except as would not reasonably be expected to have a
Material Adverse Effect: (i) each Plan is in compliance in all material respects
with the applicable provisions of ERISA and the Code; (ii) each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service; (iii) there are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan; (iv) there has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan; (v) no ERISA Event has occurred or is reasonably expected to occur,
and (vi) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.

 

75



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the date hereof, no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. As
of the date hereof, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (d) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. As of the Closing Date and the Term B1 Funding Date, as
applicable, the copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(iii) or Section 4.02(a)(vi), as
applicable, is a true and correct copy of each such document, each of which is
valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

 

76



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. As of the date hereof, the Borrower has disclosed or made
available to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries or any other Loan Party is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (in writing) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, at the Closing Date or at the time furnished,
when taken as a whole together with the Borrower’s public filings with the SEC,
contains any material misstatement of fact or omitted to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, provided further, that, prior to the closing of (or
during the period that is 90 days after the applicable closing to the extent
(and only to the extent) that the Borrower shall be using during such 90 day
period its commercially reasonable efforts to (upon knowledge of a Responsible
Officer of the Borrower) notify the Administrative Agent of any material
misstatement of fact contained in the information that was maintained in the
applicable data room or any omission to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and to update or otherwise supplement such
information to make such information (as updated or supplemented) true and
correct and not misleading) the Initial Permitted Acquisition or the Additional
Permitted Acquisition, as the case may be, the Borrower makes no representation
or warranty with respect to any information included in the Target A data room
or the Target B data room, as the case may be.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedules 11(a), 11(b), 11(c)
and 11(d) of the Perfection Certificate set forth a complete and accurate list
of all such IP Rights owned or used by the Borrower and each of its
Subsidiaries. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries

 

77



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

infringes upon any rights held by any other Person. Except as specifically
disclosed in Schedule 5.17, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Solvency. The Borrower, together with its Subsidiaries on a consolidated
basis, is Solvent.

5.19 Casualty, Etc. As of the Closing Date, neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), condemnation or eminent domain
proceeding that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.20 Labor Matters. As of the Closing Date, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Closing Date and neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.

5.21 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor any director
or officer thereof nor, to the Borrower’s knowledge or any of its Subsidiaries’
knowledge or any of their respective Responsible Officers, any employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions or (ii) located, organized or resident in a
Designated Jurisdiction.

5.22 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance (other than immaterial non-compliance) with
applicable anti-corruption laws and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

5.23 Licenses.

(a) Schedule 5.23(a) accurately and completely lists, as of the date hereof, for
the Borrower and each of its Subsidiaries, all Material Communications Licenses
(and the expiration dates thereof) granted or assigned to the Borrower or any
Subsidiary, including, without limitation, for (a) each Satellite owned by the
Borrower or any of its Subsidiaries, all space station licenses or
authorizations, including placement on the FCC’s “Permitted Space Station List,”
for the operation of Satellites with transponders (if any) issued or granted by
the FCC to the Borrower or any of its Subsidiaries and (b) for each Earth
Station of the Borrower and its Subsidiaries.

(b) The Communications Licenses listed on Schedule 5.23(b) include all material
authorizations, licenses, and permits issued by the FCC or any other
Governmental Authority that are required or necessary for the operation and the
conduct of the business of the Borrower and its Subsidiaries, as now conducted.
Each Communications License listed on Schedule 5.23(b) is issued in the name of
the Borrower or the Subsidiary (as applicable) indicated on such Schedule.

 

78



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) Each Material Communications License is in full force and effect. The
Borrower has no knowledge of any condition imposed by the FCC or any other
Governmental Authority as part of any Material Communications License which is
neither set forth on the face thereof as issued by the FCC or any other
Governmental Authority nor contained in the rules and regulations of the FCC or
any other Governmental Authority applicable generally to telecommunications
activities of the type, nature, class or location of the activities in question.
Each applicable location of the Borrower or any of its Subsidiaries has been and
is being operated in all material respects in accordance with the terms and
conditions of the Communications License applicable to it and applicable Laws,
including but not limited to the Communications Act and the rules and
regulations issued thereunder.

(d) Except as disclosed on Schedule 5.23(d), no proceedings are pending or, to
the Borrower’s knowledge, are threatened which may result in the loss,
revocation, modification, non-renewal, suspension or termination of any
Communications License, the issuance of any cease and desist order or the
imposition of any fines, forfeitures or other administrative actions by the FCC
or any other Governmental Authority with respect to any operations of the
Borrower and its Subsidiaries, which in any case could reasonable by expected to
have a Material Adverse Effect.

(e) All reports, applications and other documents required to be filed by the
Borrower or any of its Subsidiaries with the FCC or any other Governmental
Authority have been timely filed, and all such reports, applications and
documents are true, correct and complete, except where the failure to make such
timely filing or any inaccuracy therein could not reasonably be expected to have
a Material Adverse Effect, and except as disclosed on Schedule 5.23(e), the
Borrower has no knowledge of any matters which could reasonably be expected to
result in the loss, revocation, modification, non-renewal, suspension or
termination of any Communications License or the imposition on the Borrower of
any fines or forfeitures by the FCC or any other Governmental Authority, or
which could reasonably be expected to result in a revocation, rescission,
reversal or modification of any applicable authorization of the Borrower and its
Subsidiaries to operate as currently authorized under applicable Laws, including
but not limited to the Communications Act and the policies, rules and
regulations of the FCC, which in any case could reasonably be expected to have a
Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:

 

79



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days (or, so long
as the Borrower is subject to the rules and regulations of the SEC, within the
time periods specified in such rules and regulations; provided that such time
period may not, in any event, exceed one hundred and twenty (120) days after the
end of the applicable fiscal year) after the end of each fiscal year of the
Borrower, financial statements of the Borrower and its Subsidiaries on a
consolidated basis, including, but not limited to, statements of income and
stockholders’ equity and cash flows from the beginning of the current fiscal
year to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all reported on by KPMG, LLP or such other independent public
accounting firm of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries in accordance with GAAP; provided that the requirements set forth
in this clause (a) may be fulfilled by providing to the Administrative Agent the
report of the Borrower to the SEC on Form 10-K for the applicable fiscal year;

(b) as soon as available, but in any event within forty-five (45) days (or, so
long as the Borrower is subject to the rules and regulations of the SEC, within
the time periods specified in such rules and regulations; provided that such
time period may not, in any event, exceed sixty (60) days after the end of the
applicable fiscal quarter) after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, an unaudited balance sheet of the
Borrower and its Subsidiaries on a consolidated basis and unaudited statements
of income and stockholders’ equity and cash flows of the Borrower and its
Subsidiaries on a consolidated basis reflecting results of operations from the
beginning of the fiscal year to the end of each fiscal quarter and for such
fiscal quarter, setting forth, with respect to the statement of income, in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all certified by the chief financial officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries in accordance with GAAP, subject
to changes resulting from normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by filing the report of the Borrower with the SEC on Form 10-Q for the
applicable fiscal quarter; and

(c) as soon as available, but in any event within sixty (60) days after the
beginning of each fiscal year of the Borrower, a month by month (or quarterly)
projected operating budget and cash flow of the Borrower and its Subsidiaries on
a consolidated basis for such fiscal year (including an income statement and a
balance sheet as at the end of the last month in each fiscal quarter), such
projected operating budget and cash flow to be accompanied by a certificate
signed by the president or chief financial officer of the Borrower to the effect
that such projected operating budget and cash flow have been prepared consistent
with past budgets and financial statements and the assumptions on which such
projected operating budget and cash flow were prepared are reasonable in all
material respects at the time made.

In addition, the Borrower shall, annually, at a time mutually agreed with the
Administrative Agent that is promptly after the delivery of the information
required pursuant to Section 6.01(a), participate in a meeting (which may be by
teleconference) with the Lenders to discuss the financial condition and results
of operations of the Borrower and its Subsidiaries for the most recently ended
period for which financial statements have been delivered.

 

80



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Notwithstanding anything in this Section 6.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of Sections 6.01(a) and
(b) and Sections 6.02(a) and (c) if the reports and documents are publicly
available when required to be filed on EDGAR at the www.sec.gov website or any
successor service provided by the SEC or website of the Borrower maintained for
its investors.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) within five (5) Business Days of the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including email and shall be deemed to be an original authentic
counterpart thereof for all purposes), and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP and (ii) a copy of management’s
discussion and analysis with respect to such financial statements;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material statement or
material report furnished to any holder of debt securities of any Loan Party or
of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(e) as soon as available, but in any event within thirty (30) days after the end
of each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

 

81



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, in each case
excluding routine or immaterial notices;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

(h) as soon as available, but in any event within sixty (60) days after the end
of each fiscal year of the Borrower, a Perfection Certificate Supplement;

(i) within five (5) Business Days of the delivery of the financial statements
referred to in Sections 6.01(a) and (b), and at any time upon the reasonable
request of the Administrative Agent, a Satellite health report prepared by the
Borrower and certified by a Responsible Officer of the Borrower setting forth
the operational status of each Satellite (other than Satellites yet to be
launched) based on reasonable assumptions of the Borrower made in good faith and
including information with respect to the availability of spare Satellites (if
any) and such other information pertinent to the operation of such Satellite and
the transponders thereon (if any) as the Administrative Agent may reasonably
request;

(j) promptly after receipt, notice or furnishing thereof, (i) any lapse or other
termination of any consent (including any Material Communications License)
issued to the Borrower or any of its Subsidiaries by any Governmental Authority
or any other Person that is material to the operation of the Borrower’s and its
Subsidiaries’ business (taken as a whole), (ii) any refusal by any Governmental
Authority or any other Person to renew or extend any such consent, (iii) the
acquisition of any Material Communications License, (iv) copies of any periodic
or special reports filed by the Borrower or any of its Subsidiaries with any
Governmental Authority or Person, if such reports indicate any material change
in the business, operations, affairs or condition of the Borrower and its
Subsidiaries (taken as a whole), or if copies thereof are requested by the
Administrative Agent; and (v) copies of any material notices and other
communications from any Governmental Authority or Person which specifically
relate to the Borrower or any of its Subsidiaries; and

(k) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

82



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Notwithstanding anything in this Section 6.02 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 6.02 (other
than Sections 6.02(a), (e), (h), (i), (j) and (k)) if the reports and documents
are publicly available when required to be filed on EDGAR at the www.sec.gov
website or any successor service provided by the Securities and Exchange
Commission or website of the Borrower maintained for its investors.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 or such
documents are available on EDGAR; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) [Intentionally Omitted];

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iv); and

 

83



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(f) any matter materially and adversely affecting the value, enforceability or
collectability of any material portion of the Collateral.

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. (a) Pay and discharge as the same shall become due
and payable, all its obligations and liabilities including (i) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets (other than such obligations and liabilities, the
non-payment of which would not, either individually or in the aggregate, be
reasonably expected to have an adverse effect on the Borrower or any Lender),
unless the same are being contested in good faith by appropriate proceedings
diligently conducted (which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien) and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, (ii) all lawful claims which, if unpaid, would by law become
a Lien upon its property (other than any Lien permitted under Section 7.01), and
(iii) all obligations and liabilities under the Material Contracts (other than
such obligations and liabilities, the non-payment of which would not, either
individually or in the aggregate, be reasonably expected to have an adverse
effect on the Borrower or any Lender or which are subject to a good faith
commercial dispute ); provided that with respect to obligations and liabilities
(other than such obligations and liabilities of the type referenced in
immediately preceding clauses (i), (ii) and (iii)) the Borrower shall only be
required to pay and discharge such obligations and liabilities to the extent it
is commercially reasonable to do so or to the extent that the failure to so pay
and discharge could reasonably be expected to result in a Material Adverse
Effect, and (b) timely file all material tax returns required to be filed.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower and its Subsidiaries
may consummate the Acquisition and any other merger or consolidation permitted
under Section 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. Except in each case, where failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate: (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make

 

84



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

all necessary repairs thereto and renewals and replacements thereof; (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities; and (d) comply at all times with the provisions of all leases to
which they are parties as lessee, so as to prevent any loss or forfeiture
thereof or thereunder.

6.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons including, without limitation, insurance coverage for
public liability, property damage and product liability (in each case, to the
extent commercially available), and all such insurance shall (i) provide for not
less than thirty (30) days’ prior notice to the Administrative Agent of
termination, lapse, cancellation or amendment of such insurance, (ii) name the
Administrative Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance or other insurance
against Collateral), as applicable, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent. No notice of
cancellation has been received with respect to such policies and the Borrower
and each of its Subsidiaries is in compliance with all material conditions
contained in such policies. Any proceeds received after the date hereof from any
policies of insurance relating to any Collateral shall be applied as required by
Section 2.03(b)(iv). The Borrower shall, and shall cause each of its
Subsidiaries to, provide to the Administrative Agent evidence of the insurance
coverage and of the assignments and endorsements required by the Loan Documents
promptly upon request by the Administrative Agent and annually, an update of
each existing policy. If the Borrower or any of its Subsidiaries elects to
change insurance carriers, policies or coverage amounts, the Borrower shall
notify the Administrative Agent and provide the Administrative Agent with
evidence of the updated insurance coverage and, in the case of a Loan Party, of
the assignments and endorsements required by the Loan Documents. In the event
any Loan Party fails to provide the Collateral Agent with evidence of the
insurance coverage required by the Loan Documents, the Administrative Agent may,
but is not required to, purchase insurance at such Loan Parties’ expense to
protect the Administrative Agent’s and the other Secured Parties’ interests. The
Administrative Agent will notify the Loan Parties at least three (3) Business
Days prior to such purchase, unless an Event of Default has occurred and is
continuing. This insurance may, but need not, protect the Loan Parties’
interests. The coverage purchased by the Administrative Agent may not pay any
claim made by any Loan Party or any claim that is made against such Loan Party
in connection with the Collateral. The Loan Parties may later cancel any
insurance purchased by the Administrative Agent, but only after providing the
Administrative Agent with evidence that each Loan Party has obtained insurance
as required by the Loan Documents. If the Administrative Agent purchases
insurance for the Collateral, the Loan Parties will be responsible for the costs
of that insurance, including interest thereon and other charges imposed on the
Administrative Agent in connection with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance, and such
costs may be added to those owed to the Administrative Agent under the Loan
Documents. The costs of the insurance purchased by the Administrative Agent may
be more than the costs of insurance the Loan Parties are able to obtain on their
own.

 

85



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) In addition, and without limitation of the foregoing, the Borrower will keep
in full force and effect, in accordance with its terms, the existing launch and
in-orbit operations insurance policy in effect as of the date hereof with
respect to the Borrower’s next generation Satellites; and, if Satellites shall
be re-launched (or shall be planned to be re-launched), the Borrower will keep
in full force and effect, in accordance with its terms, such launch and in-orbit
operations insurance policies on substantially similar terms as the Borrower’s
existing launch and in-orbit operations insurance policy in effect as of the
date hereof; provided that, in the event any such coverage becomes unobtainable
in a commercially reasonable manner, the Borrower shall be permitted to procure
such coverage on such other commercially reasonable terms as are customarily
carried by similar companies under similar circumstances by such other Persons
(as described in subsection (a) above); provided, further, that the Borrower and
its Subsidiaries shall not launch (or re-launch) any Satellites without
insurance that is on substantially similar terms as the existing launch and
in-orbit operations insurance policy of the Borrower in effect as of the date
hereof unless it shall have obtained at least such launch and in-orbit insurance
as it may obtain for a premium equal to at least [***...***]%(1) of the cost of
the applicable Satellites (the “Premium Cost”) and, in such event, the Borrower
shall be permitted to procure such coverage on such other terms as may be
commercially reasonable and as it may otherwise reasonably obtain for a cost not
in excess of the Premium Cost; provided, further that, at all times, the
Borrower and its Subsidiaries shall not launch (or re-launch) any Satellites
without insurance without the prior written consent of the Administrative Agent
(not to be unreasonably withheld, conditioned or delayed).

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in material conformity with GAAP (or, in
the case of foreign Subsidiaries, foreign regulations if applicable)
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent or any of the Lenders (provided that the Lenders shall
be required to accompany the Administrative Agent prior to a Default or Event of
Default), collectively and at the same time, to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice; provided further, that unless a Default or Event of Default
exists, no more than one such inspection shall be permitted in any fiscal year
of the Borrower.

 

(1)  The marking [***...***] indicates omitted information that has been
separately filed with the Commission.

 

86



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

6.11 Use of Proceeds. Use the proceeds of the (a) Initial Credit Extension to
firstly, refinance the outstanding Indebtedness of the Borrower and its
Subsidiaries under the Existing Note Agreement, and after such refinancing, any
excess for general corporate purposes not in contravention of any Law or of any
Loan Document, (b) Term B2 Facility to consummate the Initial Permitted
Acquisition, (c) the Term B3 Facility to consummate the Additional Permitted
Acquisition and (d) the Revolving Credit Facility for general corporate purposes
not in contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security. (a) Upon the formation
or acquisition of any new direct or indirect Subsidiary (other than any CFC or a
Subsidiary that is held directly or indirectly by a CFC and which, in the
reasonably judgment of the Administrative Agent and the Borrower, would result
in material adverse tax consequences) by any Loan Party (including, without
limitation, Target A and Target B), then the Borrower shall, at the Borrower’s
expense:

(i) within thirty (30) days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance satisfactory to
the Administrative Agent, guaranteeing the other Loan Parties’ obligations under
the Loan Documents,

(ii) within thirty (30) days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,

(iii) within thirty (30) days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent deeds
of trust, trust deeds, mortgages, leasehold mortgages, leasehold deeds of trust
and deeds to secure debt (“Mortgage Instruments”) in each case with respect to
any real property having a fair market value in excess of $500,000 (other than a
Flood Hazard Property (as defined below) with a fair market value below
$1,000,000), substantially in the form of Exhibit G-1 (with such changes as may
be reasonably satisfactory to the Administrative Agent, including such changes
as may be reasonably appropriate to account for local law matters) (including
the fixture filings and Assignments of Leases and Rents referred to therein and
each other mortgage delivered pursuant to Section 6.12, in each case as amended,
the “Mortgages”), duly executed by the appropriate Loan Party, together with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and other fees in connection therewith have been paid,

 

87



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
reasonably acceptable to the Administrative Agent (but not in excess of the fair
market value of such property), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all material defects and encumbrances, excepting only
Permitted Encumbrances, and providing for such other affirmative insurance and
such coinsurance and direct access reinsurance as the Administrative Agent may
reasonably deem necessary or desirable,

(C) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than thirty (30) days before the day of such formation or
acquisition, certified to the Administrative Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent,

(D) evidence of the insurance required by the terms of the Mortgages,

(E) evidence as to whether the Mortgaged Property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) pursuant to a standard flood hazard
determination form ordered and received by the Administrative Agent, and if such
Mortgaged Property is a Flood Hazard Property, (A) evidence as to whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, (B) the Borrower’s written acknowledgment of
receipt of written notification from the Administrative Agent as to the fact
that such Mortgaged Property is a Flood Hazard Property and as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (C) in respect of any Flood Hazard
Property having a fair market value in excess of $1,000,000, copies of the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent
and naming the Administrative Agent as mortgagee and sole loss payee on behalf
of the Secured Parties,

 

88



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(F) if requested by the Required Lenders, an appraisal of each of the properties
described in the Mortgages complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, which
appraisals shall be from a Person acceptable to the Lenders,

(G) estoppel and consent agreements, in form and substance satisfactory to the
Administrative Agent, executed by each of the lessors of such leased real
properties, along with (i) a memorandum of lease in recordable form with respect
to such leasehold interest, executed and acknowledged by the owner of the
affected real property, as lessor, or (ii) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (iii) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent; provided,
however, that the Administrative Agent acknowledges and agrees that certain of
the relevant leases or subleases may not provide that the other parties to such
leases or subleases are required to provide estoppel or consent agreements in a
form and substance reasonably satisfactory to the Administrative Agent and may
also not permit Loan Parties to provide the items set forth in clause (i),
(ii) and (iii) of this provision, and, in such case, such Loan Parties’ sole
obligation is to use reasonable efforts to obtain such agreements and items, and

(H) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid first and subsisting
Liens on the property described in the Mortgages has been taken (together with
each of the items described in Sections 6.12(b)(iii)(A)–(G) above, the “Mortgage
Deliverables”),

Security Agreement Supplements, Perfection Certificate, Intellectual Property
Security Agreements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent (including
delivery of all certificates, if any, representing the Equity Interests in and
of such Subsidiary and other instruments of the type specified in
Section 4.02(a)(iii)), securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties,

(iv) within thirty (30) days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the recording of Mortgage
Instruments, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties

 

89



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

purported to be subject to the Mortgage Instruments, Security Agreement
Supplements, Intellectual Property Security Agreements and security and pledge
agreements delivered pursuant to this Section 6.12 and the Security Agreement,
enforceable against all third parties in accordance with their terms, provided
that the Loan Parties shall not be required to pledge more than 65% of the
voting stock in any CFC or take any steps to grant or perfect any lien under the
laws of any non-U.S. jurisdiction, and

(v) within sixty (60) days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above (including as to matters of corporate
formalities and creation and perfection of liens), and as to such other matters
as the Administrative Agent may reasonably request.

(b) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, Mortgage Instruments, Security Agreement Supplements,
Intellectual Property Security Agreements and other security and pledge
agreements, provided that, subject to the terms of the Security Agreement, the
Loan Parties shall not be required to pledge more than 65% of the voting stock
in any CFC which, in the reasonable judgment of the Administrative Agent and the
Borrower, would result in material adverse tax consequences to the Borrower, or
take any steps to grant or perfect any lien under the laws of any non-U.S.
jurisdiction.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

90



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

6.15 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), unless, prior to such time, it shall have taken all action
reasonably satisfactory to the Administrative Agent to maintain the perfection
and priority of the security interest of the Administrative Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Administrative Agent with certified Organization
Documents reflecting any of the changes described in the preceding sentence.

6.16 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, except as could not
reasonably be expected to result in a Material Adverse Effect.

6.17 Anti-Corruption Laws.

Conduct its businesses in compliance with applicable anti-corruption laws and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

6.18 Access Codes

(a) At the request of the Administrative Agent and following an acceleration
pursuant to Section 8.02, use commercially reasonable efforts to obtain promptly
from each provider (other than the Borrower) of tracking, telemetry, control and
monitoring services for any Satellite, consents and agreements with the
Administrative Agent to:

(i) deliver expeditiously to the Administrative Agent, upon notification by the
Administrative Agent that an acceleration pursuant to Section 8.02 has occurred,
subject to having obtained any consent or approval of, or registration or filing
with, any Governmental Authority for such delivery, all access codes, command
codes and command encryption necessary to establish access to and perform
tracking, telemetry, control and monitoring of any such Satellite, including
activation and control of any spacecraft subsystems and payload components and
the transponders thereon;

(ii) take commercially reasonable steps necessary, upon notification by the
Administrative Agent that an acceleration pursuant to Section 8.02 has occurred,
to obtain any consent or approval of, or registration or filing with, any
Governmental Authority required to effect any transfer of operational control
over any such Satellite and related technical data (including any license
approving the export or re-export of such Satellite to any Person or Persons as
designated by the Administrative Agent); and

(iii) deliver to the Administrative Agent written evidence of the issuance of
any such consent, approval, registration or filing once such consent, approval,
registration or filing has been obtained.

 

91



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) If, after having used its commercially reasonable efforts to obtain the
consents and agreements referred to in clause (a)(i) above, any such consents or
agreements shall not have been so obtained, instruct each such provider of
tracking, telemetry, control and monitoring services (and each Satellite
manufacturer in respect of Satellites that have yet to be launched, to the
extent that the Borrower or a Subsidiary does not have in its possession all
items referred to in clause (a)(iii) above) to cooperate in providing the access
codes, command codes and command encryption referred to in said clause (a)(i),
in each case subject to having obtained any consent or approval of, or
registration or filing with, any Governmental Authority for such delivery.

(c) At any time upon an acceleration pursuant to Section 8.02, and upon
notification thereof by the Administrative Agent, to promptly deliver to the
Administrative Agent, subject to having obtained any requisite consent or
approval of, or registration or filing with, any Governmental Authority for such
delivery, all access codes, command codes and command encryption necessary, in
the sole judgment of the Administrative Agent, to establish access to and
perform tracking, telemetry, control and monitoring of any Satellite, including
activation and control of any spacecraft subsystems and payload components and
the transponders thereon and any changes to or modifications of such codes and
encryption.

(d) Use its commercially reasonable efforts to cause each provider (other than
the Borrower) of tracking, telemetry, control and monitoring services for any
Satellite to agree to, not change any access codes, command codes or command
encryption necessary to establish access to and perform tracking, telemetry,
control and monitoring of each Satellite at any time that an Event of Default
exists and such provider of tracking, telemetry, control and monitoring
services, as the case may be, has been notified by the Borrower or the
Administrative Agent thereof, without promptly furnishing to the Administrative
Agent the new access codes, command codes and command encryption necessary to
establish access to and perform tracking, telemetry, control and monitoring of
such Satellite, once such access codes, command codes and command encryption
have been delivered to the Administrative Agent pursuant to this
Section 6.18(d).

6.19 Post-Closing Obligations.

Not later than (a) one hundred and fifty (150) days after the Term B1 Funding
Date (or such longer period as the Administrative Agent may reasonably agree in
its sole discretion), the Borrower will, or will cause any applicable Loan
Party, to deliver Mortgage Instruments with respect to the Mortgaged Properties
listed on Schedule 6.19 and in connection therewith will deliver each of the
Mortgage Deliverables, documents and legal opinions with respect to such
Mortgage Instruments described in Section 6.12, and (b) two hundred and eighty
(280) days after the Term B1 Funding Date (or such longer period as the
Administrative Agent may reasonably agree in its sole discretion), the Borrower
will, or will cause the applicable Loan Party, to deliver Deposit Account
Control and Securities Account Control Agreements to the extent required by the
Security Agreement.

 

92



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

6.20 Existing Note Agreement

The Borrower confirms that it will not revoke the prepayment notice dated as of
September 30, 2014 given by the Borrower to the holders under the Existing Note
Agreement unless the Term B1 Funding Date is not reasonably likely to occur on
October 10, 2014 because of an inability to satisfy the conditions precedent in
Section 4.02. The Borrower agrees to work in good faith with the Lenders to
satisfy the conditions precedent in Section 4.02 for the initial Credit
Extension to occur on October 10, 2014.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) (i) for the period on and from the Closing Date up to (and including) the
date of the initial Credit Extension under this Agreement, Liens existing on the
date hereof and listed on Part A of Schedule 5.08(b) and (ii) Liens existing on
the date hereof and listed on Parts B and C of Schedule 5.08(b) and, in respect
of any such Liens listed on Part C of Schedule 5.08(b), any renewals or
extensions thereof, provided that (v) the property covered thereby is not
changed, (x) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(d), (y) the direct or any contingent obligor with
respect thereto is not changed, and (z) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(d);

(c) Liens for ad valorem property taxes not yet due or Liens for taxes which are
being contested in good faith and by appropriate proceedings diligently
conducted (which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien), if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

93



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
Communications Licenses, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
were not incurred in connection with and do not secure Indebtedness, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person or the property encumbered thereby (for its intended
purposes);

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(g);

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;

(l) Liens on cash, Cash Equivalents and Foreign Cash Equivalents securing cash
collateralized letters of credit or performance bonds, provided that the amount
of such Indebtedness outstanding shall not exceed an aggregate principal amount
of $5,000,000;

(m) licenses of intellectual property granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Borrower and its
Subsidiaries;

(n) Liens on deposit or securities accounts of account banks or securities
intermediaries securing customary fees and charges of such bank or intermediary;

(o) leases and subleases of real property granted to third parties that do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of the Borrower or its Subsidiaries or
(ii) materially impair the use of the property encumbered (for its intended
purposes);

 

94



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(p) Liens existing with respect to cash and Cash Equivalents on deposit in one
or more accounts maintained by the Borrower or any Subsidiary securing credit
card and vendor credit programs not in excess of $2,000,000 in the aggregate;
and

(q) other Liens securing Indebtedness or other liabilities outstanding in an
aggregate principal amount not to exceed $1,000,000.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates;

(b) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
Subsidiary of the Borrower, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute “Collateral” under the Security
Agreement, (ii) be on terms (including subordination terms) acceptable to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 7.03;

(c) Indebtedness under the Loan Documents;

(d) (i) for the period on and from the Closing Date up to (and including) the
date of the initial Credit Extension under this Agreement, Indebtedness
outstanding on the date hereof and listed on Part A of Schedule 7.02, and
(ii) Indebtedness outstanding on the date hereof and listed on Part B of
Schedule 7.02 and any re-financings, re-fundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(e) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted under this Section 7.02 (other than pursuant to clauses
(b) and (h) of this Section 7.02) of the Borrower or any other Guarantor;

 

95



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$10,000,000;

(g) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in accordance with the terms of Section 7.03(g), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower);

(h) unsecured Indebtedness constituting the Target B Sub Debt;

(i) unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

(j) Indebtedness under performance bonds, surety bonds, appeal and similar
bonds, statutory obligations or with respect to workers’ compensation claims,
and obligations with respect to letters of credit supporting performance
obligations, in each case incurred in the ordinary course of business and not
for financing purposes (or having the effect of a financing of borrowed money),
and reimbursement obligations in respect of any of the foregoing;

(k) Indebtedness incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);

(l) endorsements of instruments or items of payment for collection in the
ordinary course of business;

(m) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business; and

(n) Indebtedness consisting of customer deposits received by a Loan Party in the
ordinary course of business.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents and Foreign Cash Equivalents;

(b) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties, (iv) so long as no Default or Event of Default has
occurred and is continuing or would result from such Investment, Investments by
the Borrower consisting of the payment by the Borrower of ordinary course and
reasonable costs and expenses in respect of the use, maintenance, repair and
replacement of equipment or other network assets of any Subsidiary that is not a
Loan Party, in each case, reasonably consistent with the past practice of the
Borrower and in an aggregate amount invested

 

96



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

during any fiscal year of the Borrower not to exceed $7,500,000 (together with
such additional amounts as may be reasonably agreed to by the Administrative
Agent), provided that such equipment and other network assets, as the case may
be, are reasonably necessary for the operation by the Borrower of its network
and (v) so long as no Default or Event of Default has occurred and is continuing
or would result from such Investment, additional Investments by the Loan Parties
in Subsidiaries that are not Loan Parties in an aggregate amount invested during
any fiscal year of the Borrower not to exceed $10,000,000;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Guarantees and Swap Contracts permitted by Section 7.02;

(e) Investments existing on the date hereof (other than those referred to in
Section 7.03(b)(i)) and set forth on Schedule 5.08(e);

(f) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the assets of, any Person that, upon the consummation
thereof, will be wholly-owned directly by the Borrower or one or more of its
wholly-owned Subsidiaries (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(f):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be (x) primarily engaged in
offering wireless data communications services, including for the purpose of
tracking and/or monitoring fixed or mobile assets, the business of designing,
manufacturing or distributing modems that operate on such services, or any
business which is reasonably related to or ancillary thereto or (y) lines of
business or property useful in a business described in the immediately preceding
clause (x);

(iii) the total cash consideration (including cash paid pursuant to earn-out and
similar obligations) plus all assumptions of Indebtedness (for the avoidance of
doubt, without duplication, net of cash acquired in connection therewith) paid
by or on behalf of the Borrower and its Subsidiaries for all purchases and
acquisitions made by the Borrower and its Subsidiaries pursuant to this
Section 7.03(f), shall not exceed (i) $50,000,000 in the aggregate plus (ii) the
net cash proceeds of any equity contribution to or any Equity Interests
(excluding any Disqualified Capital Stock) issued by the Borrower (not otherwise
applied) after the date of this Agreement;

(iv) (A) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, (B) immediately after giving effect to such purchase
or other acquisition and any related incurrence of Indebtedness, the Borrower
and its Subsidiaries

 

97



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

shall be in compliance with all of the covenants set forth in Section 7.11 on a
Pro Forma Basis, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby
and (C) Liquidity shall not be less than $7,500,000 as of the date of the
consummation of such purchase or other acquisition after giving pro forma effect
to such purchase or acquisition and any related incurrence of Indebtedness; and

(v) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five (5) Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this clause (v) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

Investments held by any Person that becomes a Subsidiary of the Borrower under
this clause (f) shall be Investments permitted under this clause (f), so long as
no such Investment was created in connection with, or in contemplation of, the
acquisition by the Borrower or such Subsidiary;

(h) Investments in securities or obligations of trade creditors or customers in
the ordinary course of business received in settlement of debts, satisfaction of
judgments or upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

(i) other Investments not exceeding $5,000,000 in the aggregate in any fiscal
year of the Borrower;

(j) Investments constituting the Initial Permitted Acquisition or the Additional
Permitted Acquisition; and

(k) Investments in Target B for working capital purposes in an aggregate amount
not exceeding $10,000,000 in the aggregate after the Term B1 Funding Date.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

 

98



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) the Borrower and its Subsidiaries may consummate the Initial Permitted
Acquisition and the Additional Permitted Acquisition;

(e) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, a Loan Party is the surviving Person;

(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving corporation; and

(g) the Borrower or its Subsidiaries may dissolve or liquidate any Subsidiary
that does not own, legally or beneficially, assets which in aggregate have a
value of $250,000 or more at such time of dissolution or liquidation and does
not own any other Subsidiaries,

provided that, in the case of clause (a), (d), (e) and (f), such Subsidiary
shall give the Administrative Agent at least fifteen (15) days’ notice thereof
prior to any such merger, dissolution, liquidation, consolidation or
Disposition.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of (i) obsolete or worn out property or (ii) property that is
no longer necessary or productive (in any fiscal year of the Borrower not in
excess of $1,000,000), in each case, whether now owned or hereafter acquired, in
the ordinary course of business;

(b) Dispositions of inventory, including gateways and intellectual property
licenses, in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

 

99



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) Dispositions permitted by Section 7.04 or of the type described in
Section 7.01(m) or (o);

(f) any immaterial Dispositions required to satisfy any “doing business” or
other similar requirement of foreign law;

(g) Dispositions set forth on Schedule 7.05; and

(h) Dispositions for fair market value by the Borrower and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Default or Event of Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (h) in any fiscal year of the Borrower shall not
exceed $7,500,000, (iii) at least 75% of the purchase price for such asset shall
be paid to the Borrower or such Subsidiary solely in cash and (iv) the proceeds
of such Disposition shall be subject to prepayment as specified in
Section 2.03(b)(ii).

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) each Subsidiary may make payments of interest and principal with respect to
intercompany Indebtedness owing to the Borrower or any other Subsidiary,
subject, in the case of claims held by any Subsidiary that is not a Loan Party,
to the provisions of a subordination agreement satisfactory in form and
substance to the Administrative Agent;

(c) after the completion of the launch of the eleven (11) Satellites being
completed for shipment by Sierra Nevada Corporation as of the date hereof,
together with six (6) previously launched Satellites, and fourteen (14) or more
of such Satellites becoming fully commercially operational, the Borrower may
declare and make Restricted Payments in an aggregate amount not in excess of
$1,000,000 in any fiscal year of the Borrower;

(d) the Borrower may repurchase its Equity Interests from directors, executive
officers, members of management or employees of the Borrower and its
Subsidiaries upon the death, disability or termination of such directors,
executive officers, members of management or employees, so long as no Event of
Default is then continuing or would be created thereby, and the aggregate amount
of cash expended by the Borrower does not exceed $2,000,000 in any fiscal year
of the Borrower; and

(e) the Borrower may make cash payments to the extent necessary to redeem
partial shares of its preferred capital stock in an aggregate amount not in
excess of $1,000,000 in any fiscal year of the Borrower.

 

100



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business ancillary or incidental
thereto (it being understood the business of the Borrower and its Subsidiaries
include, without limitation, the business of offering wireless data
communication services, including for the purpose of tracking and/or monitoring
fixed or mobile assets, the business of designing, manufacturing or distributing
modems that operate on such services). Without limiting the foregoing, the
Borrower will not permit or cause any License Subsidiary to engage in any line
or business or engage in any other activity (including, without limitation,
incurring liabilities) other than the ownership of one or more Communications
Licenses; provided, however, that, subject to any restrictions under applicable
Laws with respect to Communications Licenses, the Borrower shall cause each of
the License Subsidiaries to execute and deliver a Guaranty, Security Agreement
and each other Loan Document to which such License Subsidiary is a party. In no
event shall (i) any License Subsidiary own any assets other than one or more
Communications Licenses (and assets reasonably related thereto to the extent
necessary to comply with all applicable Laws) and (ii) neither the Borrower nor
any Subsidiary other than a License Subsidiary shall hold any Material
Communications Licenses issued by the FCC.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Loan Parties, (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
board) of the Borrower, (c) compensation arrangements for officers and other
employees of the Borrower and its Subsidiaries entered into in the ordinary
course of business, (d) any transaction disclosed on Schedule 7.08 and (e) any
other reasonable and ordinary course transaction between the Borrower or its
Subsidiaries consistent with past practices and otherwise permitted under this
Agreement.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability in any material respect (i) of any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person, and except in the case of (i) and (ii), for (A) the period on and from
the Closing Date up to (and including) the date of the initial Credit Extension
under this Agreement, any agreement in effect on the date hereof and set forth
on Schedule 7.09 or (B) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower (C) any agreement for the sale or other disposition of any assets
permitted hereunder (to the extent relating to the assets to be sold or
disposed), (D) any agreement in respect of any secured Indebtedness permitted
hereunder provided that such restrictions only apply to the assets securing such
Indebtedness or (E) imposed by applicable Law.

 

101



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

7.10 Use of Proceeds . Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants (a) Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio to be greater than 5.00:1.00 as of the last day of
any fiscal quarter of the Borrower.

(b) Liquidity. Permit Liquidity to be less than $7,500,000 as of the last day of
any fiscal quarter of the Borrower.

7.12 Sanctions.

Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, that, at the time of such funding, is
the subject of Sanctions or is located, organized or resident in any Designated
Jurisdiction, or in any other manner that will result in a violation in any
material respect by the Borrower or any of its Subsidiaries or any director,
officer, employee, agent, Affiliate or representative thereof or by any party to
this Agreement of Sanctions.

7.13 Amendments of Organization Documents. Amend any of its Organization
Documents, if any such amendment or amendments could be reasonably be expected
to be material and adverse to the interests of the Lenders.

7.14 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except (but subject to and without limiting Sections 1.03 and 6.09)
as required by or permitted by GAAP, or (b) fiscal year or fiscal quarter.

7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment on, (x) any Target B Sub Debt (other than non-cash payment in kind
interest) or (y) in violation of any subordination terms any Indebtedness set
forth on Part A of Schedule 7.02 or Indebtedness that is subordinated to the
Obligations, except (a) the prepayment of the Credit Extensions in accordance
with the terms of this Agreement and (b) regularly scheduled or required
repayments or redemptions of Indebtedness specified on Part B of Schedule 7.02
and refinancings of such Indebtedness in compliance with, and to the extent
permitted by, Section 7.02(d).

7.16 Amendment, Etc. of Related Documents and Indebtedness. Amend, modify or
change in any manner any term or condition of the Target B Sub Debt or any
Indebtedness set forth in Schedule 7.02, except for any refinancing, refunding,
renewal or extension thereof permitted by Section 7.02(d) or if such
Indebtedness as modified would otherwise be permitted to be incurred hereunder

 

102



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

7.17 Sales and Lease-Backs. Become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, which the Borrower
or such Subsidiary (a) has sold or transferred or is to sell or to transfer to
any other Person (other than the Borrower or any Loan Party), or (b) intends to
use for substantially the same purpose as any other property which has been or
is to be sold or transferred by the Borrower or any of its Subsidiaries to any
Person (other than the Borrower or any of its Subsidiaries) in connection with
such lease, in each case unless the sale of such property and any Liens arising
in connection therewith are permitted by Sections 7.01 and 7.05.

7.18 Anti-Corruption Laws. Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or any other similar
anti-corruption laws applicable to the Borrower or any of its Subsidiaries.

7.19 Material Contracts.

(a) Cause, permit, concur in, exercise or agree to give:

(i) any amendment or waiver of, or any consent under or in respect of, any
Material Contract, if such amendment, waiver or consent could reasonably be
expected to have a Material Adverse Effect; or

(ii) the termination or abandonment of a Material Contract if such termination
or abandonment could reasonably be expected to have a Material Adverse Effect.

(b) Assign or transfer any of its rights or obligations under any Material
Contract if such assignment or transfer could reasonably be expected to have a
Material Adverse Effect or is not permitted under Section 7.05.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within three (3) Business Days after the same becomes due, any interest on any
Loan or (iii) pay within five (5) Business Days after the same becomes due and
notice thereof from the Administrative Agent after the same becomes due, any fee
or other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.03(a), 6.05(a) (in the
case of the Borrower), 6.11 or Article VII; or

 

103



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (x) any Lender or the
Administrative Agent providing written notice thereof to the Borrower and
(y) such failure becoming known to a Responsible Officer of the Borrower or any
of its Subsidiaries; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due after giving effect to any applicable grace or cure
period (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount of more than the Threshold Amount, or
(B) after giving effect to any applicable grace or cure period, fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (other than
(1) any provision requiring repayment using the proceeds of the assets securing
such Indebtedness upon a permitted Disposition thereof or (2) any “change of
control” or similar event, for which the Lenders’ remedy hereunder will be the
right to require a mandatory prepayment in accordance with Section 2.04); or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than
any Immaterial Subsidiary or Subsidiary permitted to be liquidated pursuant to
Section 7.04(g)) thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or

 

104



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof (other than any Immaterial Subsidiary or Subsidiary permitted to be
liquidated pursuant to Section 7.04(g)) becomes unable or fails generally to pay
its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(other than any Immaterial Subsidiary) (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs which has resulted or would reasonably be
expected to result in liability of the Borrower to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4 or 6.12 shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01 and subject to the perfection
standards specified in the Security Agreement) on any material portion of the
Collateral purported to be covered thereby other than as a result of any action
or omission by the Collateral Agent; or

(l) Material Contracts. A Loan Party rescinds or purports to rescind or
repudiate, or does not perform its obligations under, any Material Contract such
that a Material Adverse Effect results or is reasonably likely to result; or

 

105



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(m) Communications License. Any Communications License (i) is not obtained or
effected by the time it is required, (ii) is revoked or cancelled or otherwise
ceases to be in full force and effect, (iii) is not renewed or is renewed on
revised terms or (iv) is varied, and, in each case, this has or would be likely
to result in a Material Adverse Effect; or

(n) Insurance. (i) Any satellite launch or in-orbit insurance required to be
effected under this Agreement is not, or ceases to be, in full force and effect
or is repudiated, avoided or suspended (in each case to any extent) or (ii) any
insurer is entitled to avoid, repudiate or suspend (in each case to any extent)
or otherwise reduce its liability under the policy relating to any such
insurance. No Event of Default will occur under this clause (n) if the relevant
circumstance is capable of remedy and such insurance is either effected,
replaced or resumed within thirty (30) days of the earlier of (A) the
Administrative Agent giving notice to the Borrower or applicable Subsidiary and
(B) the Borrower or such Subsidiary becoming aware of the failure to comply
(but, in the case of Launch Insurance, no later than three (3) Business Days
prior to intentional ignition in respect of the relevant launch).

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make, whereupon such commitments
shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

If payment of all or any part of the Obligations is tendered or otherwise paid
by the Borrower or otherwise recovered by the Collateral Agent following an
Event of Default under any circumstances (including after, or as a result of,
any acceleration of all or any of the Obligations or as result of the exercise
of any right or remedy by the Collateral Agent or any Secured Party), such
tender, payment or recovery shall be deemed a voluntary prepayment by the
Borrower, and the Borrower shall pay, in addition to such Obligations, an amount
equal to such fee or Make-Whole Amount as described in Section 2.03(c), as
applicable, which can be applied by the Collateral Agent in such order and
priority as Collateral Agent shall determine in its discretion. Such fee or
Make-Whole Amount, as applicable, shall also become immediately due and owing in
the event of any acceleration of the Obligations whether at the election of the

 

106



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Administrative Agent or automatically pursuant to the terms of this
Agreement. Such fee or Make-Whole Amount, as applicable, shall (for the
avoidance of doubt) be secured by all security and collateral for the
Obligations and shall, upon it becoming due and payable, be deemed to have been
added to the Obligations for all purposes including accrual of interest,
foreclosure (whether through power of sale, judicial proceeding, or otherwise)
(“Foreclosure Sale”), redemption, and bankruptcy (including pursuant to
Section 506 of the United States Bankruptcy Code or any successor provision);
without limiting the generality of the foregoing, it is understood and agreed
that the claims for the unpaid portions of such fee or Make-Whole Amount, as
applicable, may be added to the Collateral Agent’s bid at any Foreclosure
Sale. If such fee or Make-Whole Amount is due hereunder, the Collateral Agent
shall deliver to the Borrower a statement setting forth the amount and
determination of such fee or Make-Whole Amount, and, provided that the
Collateral Agent shall have in good faith applied the formula described in
Section 2.03(c) and the definition of “Make-Whole Amount”, as applicable, the
Borrower shall not have the right to challenge the calculation or the method of
calculation set forth in any such statement in the absence of manifest error,
which calculation may be made by the Collateral Agent on any day during the
thirty (30) day period preceding the date of such prepayment.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.12, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
(including fees, charges and disbursements of counsel to the respective Lenders
(including fees and time charges for attorneys who may be employees of any
Lender) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

107



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

At any time after any or all of the Loans have automatically become immediately
due and payable pursuant to this Agreement, the Administrative Agent (acting at
the direction of the Required Lenders) may, by notice in writing to the
Borrower, rescind and annul such declaration and its consequences under the Loan
Documents. No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right or remedies arising
therefrom.

8.04 Borrower’s Cure Rights.

Financial Covenants. Notwithstanding anything to the contrary contained in this
Section 8, in the event that the Borrower fails to comply with the requirements
of Section 7.11(a) (the “Leverage Covenant”) or Section 7.11(b) (the “Liquidity
Covenant” and, together with the Leverage Covenant, each a “Financial
Covenant”), then at any time during the last fiscal quarter of the applicable
four fiscal quarter test period (the “Calculation Period”) through and until the
expiration of the 5th Business Day subsequent to the date the financial
statements are required to be delivered pursuant to Section 6.01(a) or 6.01(b)
with respect to such fiscal quarter (the “Deadline”), the Borrower shall have
the right to issue Equity Interest (other than Disqualified Capital Stock) for
cash or otherwise receive cash contributions to the Equity Interest (other than
Disqualified Capital Stock) of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of the net proceeds of such Cure Right, to
immediately and directly apply such proceeds to the extent necessary (such
necessary amount, the “Applied Amount”) to satisfy such Financial Covenant for
such Calculation Period on a pro-forma basis as follows:

(i) in the case of a breach of the Leverage Covenant, to prepay the Term B Loans
pursuant to Section 2.03(a) on or before the applicable Deadline, in which
event:

(a) Total Indebtedness shall be decreased with respect to such Calculation
Period with respect to which such Applied Amount is received by the Borrower and
any test period that includes such fiscal quarter, solely for the purpose of
determining whether an Event of Default has occurred and is continuing as a
result of a violation of the Leverage Covenant, by an amount equal to the
Applied Amount; and

(b) if, after giving effect to such decrease in Total Indebtedness, the Borrower
shall then be in compliance with the requirements of the Leverage Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Leverage
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Leverage Covenant that had occurred shall be deemed
cured for purposes of this Agreement and the other Loan Documents;

provided that (x) immediately preceding clauses (a) and (b) shall not apply
unless (A) after giving pro forma effect to the Cure Right, as of the last
fiscal quarter of the applicable Calculation Period, the Consolidated Leverage
Ratio shall exceed 4.75:1.00, and (B) the Borrower shall have notified the
Administrative Agent in writing of the exercise of such Cure Right within two
(2) Business Days of the receipt of the proceeds of such Cure Right and (y) all
prepayments of the Term B Loans made by the Borrower under this Section 8.04
shall be made pursuant to Section 2.03(a) (and, for the avoidance of doubt, such
prepayment shall be subject to the provisions of Section 2.03(c)); and/or

 

108



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(ii) in the case of a breach of the Liquidity Covenant, to increase Liquidity
using the Applied Amount, in which event:

(a) the Applied Amount shall be included for such Calculation Period for the
purpose of determining whether an Event of Default has occurred and is
continuing as a result of a violation of the Liquidity Covenant, and

(b) if, after giving effect to the foregoing, the Borrower shall then be in
compliance with the requirements of the Liquidity Covenant, the Borrower shall
be deemed to have satisfied the requirements of the Liquidity Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Liquidity Covenant that had occurred shall be deemed cured for purposes
of this Agreement and the other Loan Documents,

provided that (x) immediately preceding clauses (a) and (b) shall not apply
unless as calculated as of each day during the period from and including the
date that the Borrower receives the Applied Amount through to and including the
30th day thereafter, Liquidity shall be no less than $7,500,000.

(b) Limitation on Exercise of Cure Right. Notwithstanding anything herein to the
contrary, no more than five Cure Rights may be exercised and the Borrower cannot
exercise a Cure Right with respect to a breach of the same Financial Covenant
for any consecutive fiscal quarters of the Borrower.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Macquarie CAF LLC (or such Affiliate designated by Macquarie CAF LLC)
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and

 

109



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any Supplemental Agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 10.04(c), as
though such Supplemental Agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or

 

110



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more additional individuals or institutions as
a separate trustee, co-trustee, collateral agent, sub-agent or co-agent or
Affiliates appointed by the Administrative Agent (any such additional individual
or institution being referred to herein as a “Supplemental Agent”). The
Administrative Agent and any such Supplemental Agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such Supplemental Agent and to the Related Parties of the Administrative Agent
and any such Supplemental Agent, and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Administrative Agent. The Administrative Agent shall
not be

 

111



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

responsible for the negligence or misconduct of any Supplemental Agent except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such Supplemental Agent.

Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent for more fully and
certainly vesting in and confirming to him or it such rights, powers, privileges
and duties, such Loan Party shall execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Agent, to the extent permitted by law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Agent.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such

 

112



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
Supplemental Agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.07 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

113



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (j) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

114



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

9.09 Collateral and Guaranty Matters. Without limiting the provision of
Section 9.08, the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes “Excluded Asset” (as such term
is defined in the Security Agreement), or (iv) if approved, authorized or
ratified in writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.09. In each case as specified in this Section 9.09, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.09.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

115



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(a) waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02 (other than Section 4.02(b)(i) or (c)) or
4.05, without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, (i) waive any condition
set forth in Sections 4.03 and 4.05 as to any Credit Extension under the Term B2
Facility without the written consent of the Required Term B2 Lenders, (ii) waive
any condition set forth in Sections 4.04 and 4.05 as to any Credit Extension
under the Term B3 Facility without the written consent of the Required Term B3
Lenders, or (iii) waive any condition set forth in Section 4.05 as to any Credit
Extension under the Revolving Credit Facility without the written consent of the
Required Revolving Lenders;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;

(f) change (i) Section 8.03 or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term B1 Facility, the Required Term B1 Lenders, (ii) if such Facility is the
Term B2 Facility, the Required Term B2 Lenders, (iii) if such Facility is the
Term B3 Facility, the Required Term B3 Lenders and (iv) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Term B1 Lenders,”, “Required Term B2 Lenders” or “Required
Term B3 Lenders” without the written consent of each Lender under the applicable
Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.09 (in which
case such release may be made by the Administrative Agent acting alone); or

 

116



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders,
(ii) if such Facility is the Term B Facility, the Required Term B Lenders and
(iii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders; and

provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, any Guarantor or the Administrative Agent, to the
address, electronic mail address or telephone number specified for such Person
on Schedule 10.02; and

(ii) if to any other Lender, to the address, electronic mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

117



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address or telephone number for notices and other communications hereunder
by notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address,

 

118



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

contact name, telephone number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto consents to such recording; provided that notice is given on
an telephone call prior to any recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

119



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (or, following
a Default or Event of Default, any Lender) (including the fees, charges and
disbursements of any counsel for the Administrative Agent and its Affiliates
(or, following a Default or Event of Default, any Lender)), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any Supplemental Agent thereof) and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any Supplemental Agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, willful misconduct or breach of its obligations under this
Agreement by such Indemnitee (or its controlled Related Parties). Without
limiting the provisions of Section 3.01(c), this Section

 

120



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

10.4(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any Supplemental
Agent thereof) or any of its Related Parties, each Lender severally agrees to
pay to the Administrative Agent (or any such Supplemental Agent) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such Supplemental Agent) in its capacity as such,
or against any Related Party acting for the Administrative Agent (or any such
Supplemental Agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, and
acknowledges that no other Person shall have, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided that,
the foregoing waiver and acknowledgment shall not apply to limit, restrict or
otherwise modify any indemnification obligations of any of the Loan Parties (or
any of their respective Related Persons) under any Loan Document or otherwise.
No Indemnitee referred to in subsection (b) above shall be liable for any
damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
fifteen (15) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required

 

121



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with

 

122



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the revolving
credit facility provided hereunder and any separate revolving credit or term
loan facilities provided pursuant to the last paragraph of Section 10.01 on a
non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term B Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) any Term B Loan to a Person that is not
a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) in respect of any Lender other than Macquarie, the consent of Macquarie
(such consent not to be unreasonably withheld or delayed) shall be required.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Subsidiaries or Affiliates who file or are
required to file with the SEC a Form 10-D, (B) to Persons who are competitors of
the Borrower and its Subsidiaries that are separately identified in writing by
the Borrower

 

123



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

from time to time to the Administrative Agent or (C) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (C), or
(D) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and

 

124



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower, any of
the Borrower’s Subsidiaries or Affiliates who file or are required to file with
the SEC a Form 10-D or Persons who are competitors of the Borrower and its
Subsidiaries that are separately identified in writing by the Borrower from time
to time to the Administrative Agent) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and .stated
interest) of each Participant’s interest in the Loans or other

 

125



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. Without limiting
the foregoing, each of the Administrative Agent and the Lender may place
customary advertisements in financial and other newspapers and periodicals or on
a home page or similar place for dissemination of customary information on the
Internet or worldwide web as it may choose, and circulate similar promotional
materials in the form of “tombstone” or otherwise describing the name of the
Borrower and the amount, type and closing date of the Transactions.

 

126



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum

 

127



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

128



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b) and the Administrative Agent has provided
its written approval to such assignment;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(a) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE

 

129



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER

 

130



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Lender has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

131



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

132



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ORBCOMM INC. By:  

/s/ Christian Le Brun

Name:  

Christian Le Brun

Title:  

EVP & General Counsel



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

MACQUARIE CAF LLC, as Administrative Agent By:  

/s/ David Prince

Name:  

David Prince

Title:  

Authorized Signatory

By:  

/s/ Althea Hennedige

Name:  

Althea Hennedige

Title:  

Authorized Signatory

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

MACQUARIE CAF LLC, as a Lender By:  

/s/ David Prince

Name:  

David Prince

Title:  

Authorized Signatory

By:  

/s/ Althea Hennedige

Name:  

Althea Hennedige

Title:  

Authorized Signatory

 

3